UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-09813 Scout Funds (Exact name of registrant as specified in charter) 928 Grand Boulevard Kansas City, MO 64106 (Address of principal executive offices) (Zip Code) Scout Investments, Inc. 928 Grand Boulevard Kansas City, MO 64106 (Name and address of agent for service) Registrant's telephone number, including area code: (877) 726-8842 Date of fiscal year end: June 30 Date of reporting period: July 1, 2013 through June 30, 2014 Item 1. Proxy Voting Record Scout International Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 Scout International Fund AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director Barbara K. Rimer For For Management 1k Elect Director Melvin T. Stith For For Management 1l Elect Director David Gary Thompson For For Management 1m Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALLIANZ SE Ticker: ALV Security ID: 018805101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 5.30 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Elect Jim Hagemann Snabe to the For For Management Supervisory Board 6 Approve Creation of EUR 550 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Creation of EUR 15 Million For For Management Pool of Capital for Employee Stock Purchase Plan 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR10 Billion; Approve Creation of EUR 230 Million Pool of Capital to Guarantee Conversion Rights 9 Authorize the Acquisition Treasury For For Management Shares for Trading Purposes 10 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 11 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 12 Amend Affiliation Agreements with For For Management Subsidiaries A Counter Motion A Against Against Shareholder B Counter Motion B Against Against Shareholder C Counter Motion C Against Against Shareholder D Counter Motion D Against Against Shareholder E Counter Motion E Against Against Shareholder F Counter Motion F Against Against Shareholder G Counter Motion G Against Against Shareholder H Counter Motion H Against Against Shareholder I Counter Motion I Against Against Shareholder J Counter Motion J Against Against Shareholder BARCLAYS PLC Ticker: BARC Security ID: 06738E204 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Withhold Management 3 Approve Remuneration Policy For For Management 4 Approve Maximum Ratio of Fixed to For For Management Variable Remuneration 5 Elect Mike Ashley as Director For For Management 6 Elect Wendy Lucas-Bull as Director For For Management 7 Elect Tushar Morzaria as Director For For Management 8 Elect Frits van Paasschen as Director For For Management 9 Elect Steve Thieke as Director For For Management 10 Re-elect Tim Breedon as Director For For Management 11 Re-elect Reuben Jeffery III as Director For For Management 12 Re-elect Antony Jenkins as Director For For Management 13 Re-elect Dambisa Moyo as Director For For Management 14 Re-elect Sir Michael Rake as Director For For Management 15 Re-elect Diane de Saint Victor as For For Management Director 16 Re-elect Sir John Sunderland as For For Management Director 17 Re-elect Sir David Walker as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity with For For Management Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes 24 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes 25 Authorise Market Purchase of Ordinary For For Management Shares 26 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BAYER AG Ticker: BAYN Security ID: 072730302 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Recive Annual Financial Statements and For For Management Statutory Reports for Fiscal 2013 and Approve Allocation of Income and Dividends of EUR 2.10 per Share 2 Approve Discharge of Management Board For For Management for Fiscal 2013 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 4a Elect Simone Bagel-Trah to the For For Management Supervisory Board 4b Elect Ernst-Ludwig Winnacker to the For For Management Supervisory Board 5 Approve Creation of EUR 530 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 6 Approve Creation of EUR 211.7 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 6 Billion; Approve Creation of EUR 211.7 Million Pool of Capital to Guarantee Conversion Rights 8a Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8b Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 9a Approve Affiliation Agreement with For For Management Subsidiary Bayer Business Services GmbH 9b Approve Affiliation Agreement with For For Management Subsidiary Bayer Technology Services GmbH 9c Approve Affiliation Agreement with For For Management Subsidiary Bayer US IP GmbH 9d Approve Affiliation Agreement with For For Management Subsidiary Bayer Bitterfeld GmbH 9e Approve Affiliation Agreement with For For Management Subsidiary Bayer Innovation GmbH 9f Approve Affiliation Agreement with For For Management Subsidiary Bayer Real Estate GmbH 9g Approve Affiliation Agreement with For For Management Subsidiary Erste K-W-A Beteiligungsgesellschaft mbH 9h Approve Affiliation Agreement with For For Management Subsidiary Zweite K-W-A Beteiligungsgesellschaft mbH 10 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2014 BHP BILLITON LIMITED Ticker: BHP Security ID: 088606108 Meeting Date: NOV 21, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Appoint KPMG LLP as the Auditor of BHP For For Management Billiton Plc 3 Authorize the Board to Fix For For Management Remuneration of the Auditor 4 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc 5 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc for Cash 6 Approve the Repurchase of Up to 213.62 For For Management Million Shares in BHP Billiton Plc 7 Approve the Remuneration Report For For Management 8 Approve the Long Term Incentive Plan For For Management 9 Approve the Grant of Deferred Shares For For Management and Performance Shares to Andrew Mackenzie, Executive Director of the Company 10 Elect Andrew Mackenzie as Director For For Management 11 Elect Malcolm Broomhead as Director For For Management 12 Elect John Buchanan as Director For For Management 13 Elect Carlos Cordeiro as Director For For Management 14 Elect David Crawford as Director For For Management 15 Elect Pat Davies as Director For For Management 16 Elect Carolyn Hewson as Director For For Management 17 Elect Lindsay Maxsted as Director For For Management 18 Elect Wayne Murdy as Director For For Management 19 Elect Keith Rumble as Director For For Management 20 Elect John Schubert as Director For For Management 21 Elect Shriti Vadera as Director For For Management 22 Elect Jac Nasser as Director For For Management 23 Elect Ian Dunlop as Director Against Against Shareholder CANADIAN NATURAL RESOURCES LIMITED Ticker: CNQ Security ID: 136385101 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Catherine M. Best, N. Murray For For Management Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Keith A. J. MacPhail, Frank J. McKenna, Eldon R. Smith, and David A. Tuer as Directors 1.1 Elect Director Catherine M. Best For For Management 1.2 Elect Director N. Murray Edwards For For Management 1.3 Elect Director Timothy W. Faithfull For For Management 1.4 Elect Director Gary A. Filmon For For Management 1.5 Elect Director Christopher L. Fong For For Management 1.6 Elect Director Gordon D. Giffin For For Management 1.7 Elect Director Wilfred A. Gobert For For Management 1.8 Elect Director Steve W. Laut For For Management 1.9 Elect Director Keith A. J. MacPhail For For Management 1.10 Elect Director Frank J. McKenna For For Management 1.11 Elect Director Eldon R. Smith For For Management 1.12 Elect Director David A. Tuer For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director Christopher J. Coughlin For For Management 1f Elect Director Randall J. Hogan, III For For Management 1g Elect Director Martin D. Madaus For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Stephen H. Rusckowski For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize Market Purchases of Ordinary For For Management Shares 5 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 6 Renew Director's Authority to Issue For Against Management Shares 7 Renew Director's Authority to Issue For Against Management Shares for Cash CREDICORP LTD. Ticker: BAP Security ID: G2519Y108 Meeting Date: MAR 31, 2014 Meeting Type: Annual Record Date: FEB 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Present 2013 Annual Report None None Management 2 Approve Audited Consolidated Financial For For Management Statements of Credicorp and its Subsidiaries for FY 2013, Including External auditors' Report 3.1 Elect Dionisio Romero Paoletti as For For Management Director 3.2 Elect Raimundo Morales Dasso as For For Management Director 3.3 Elect Fernando Fort Marie as Director For For Management 3.4 Elect Reynaldo A. Llosa Barber as For For Management Director 3.5 Elect Juan Carlos Verme Giannoni as For For Management Director 3.6 Elect Luis Enrique Yarur Rey as For For Management Director 3.7 Elect Benedicto Ciguenas Guevara as For For Management Director 3.8 Elect Martin Perez Monteverde as For For Management Director 4 Approve Remuneration of Directors For For Management 5 Appoint Ernst & Young Global as For For Management External Auditors and Authorize Board to Fix Their Remuneration DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: SEP 19, 2013 Meeting Type: Annual Record Date: AUG 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Peggy Bruzelius as Director For For Management 5 Re-elect Laurence Danon as Director For For Management 6 Re-elect Lord Davies as Director For For Management 7 Re-elect Ho KwonPing as Director For For Management 8 Re-elect Betsy Holden as Director For For Management 9 Re-elect Dr Franz Humer as Director For For Management 10 Re-elect Deirdre Mahlan as Director For For Management 11 Re-elect Ivan Menezes as Director For For Management 12 Re-elect Philip Scott as Director For For Management 13 Appoint KPMG LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise EU Political Donations and For For Management Expenditure 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ENBRIDGE INC. Ticker: ENB Security ID: 29250N105 Meeting Date: MAY 07, 2014 Meeting Type: Annual/Special Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Arledge For For Management 1.2 Elect Director James J. Blanchard For For Management 1.3 Elect Director J. Lorne Braithwaite For For Management 1.4 Elect Director J. Herb England For For Management 1.5 Elect Director Charles W. Fischer For For Management 1.6 Elect Director V. Maureen Kempston For For Management Darkes 1.7 Elect Director David A. Leslie For For Management 1.8 Elect Director Al Monaco For For Management 1.9 Elect Director George K. Petty For For Management 1.10 Elect Director Charles E. Shultz For For Management 1.11 Elect Director Dan C. Tutcher For For Management 1.12 Elect Director Catherine L. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Stock Option Plan For For Management 4 Approve Shareholder Rights Plan For For Management 5 Advisory Vote on Executive For For Management Compensation Approach HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: 438128308 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 22 2.1 Elect Director Ike, Fumihiko For For Management 2.2 Elect Director Ito, Takanobu For For Management 2.3 Elect Director Iwamura, Tetsuo For For Management 2.4 Elect Director Yamamoto, Takashi For For Management 2.5 Elect Director Yamamoto, Yoshiharu For For Management 2.6 Elect Director Nonaka, Toshihiko For For Management 2.7 Elect Director Yoshida, Masahiro For For Management 2.8 Elect Director Kuroyanagi, Nobuo For For Management 2.9 Elect Director Kunii, Hideko For For Management 2.10 Elect Director Shiga, Yuuji For For Management 2.11 Elect Director Takeuchi, Kohei For For Management 2.12 Elect Director Aoyama, Shinji For For Management 2.13 Elect Director Kaihara, Noriya For For Management HSBC HOLDINGS PLC Ticker: HSBA Security ID: 404280406 Meeting Date: MAY 23, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Variable Pay Cap For For Management 5(a) Elect Kathleen Casey as Director For For Management 5(b) Elect Sir Jonathan Evans as Director For For Management 5(c) Elect Marc Moses as Director For For Management 5(d) Elect Jonathan Symonds as Director For For Management 5(e) Re-elect Safra Catz as Director For For Management 5(f) Re-elect Laura Cha as Director For For Management 5(g) Re-elect Marvin Cheung as Director For For Management 5(h) Re-elect Joachim Faber as Director For For Management 5(i) Re-elect Rona Fairhead as Director For For Management 5(j) Re-elect Renato Fassbind as Director For For Management 5(k) Re-elect Douglas Flint as Director For For Management 5(l) Re-elect Stuart Gulliver as Director For For Management 5(m) Re-elect Sam Laidlaw as Director For For Management 5(n) Re-elect John Lipsky as Director For For Management 5(o) Re-elect Rachel Lomax as Director For For Management 5(p) Re-elect Iain Mackay as Director For For Management 5(q) Re-elect Sir Simon Robertson as For For Management Director 6 Reappoint KPMG Audit plc as Auditors For For Management 7 Authorise the Group Audit Committee to For For Management Fix Remuneration of Auditors 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Directors to Allot Any For For Management Repurchased Shares 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise Issue of Equity with For For Management Pre-emptive Rights in Relation to Contingent Convertible Securities 13 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to Contingent Convertible Securities 14 Authorise the Company to Call EGM with For For Management Two Weeks' Notice IMPERIAL OIL LIMITED Ticker: IMO Security ID: 453038408 Meeting Date: APR 24, 2014 Meeting Type: Annual/Special Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 2.1 Elect Director Krystyna T. Hoeg For For Management 2.2 Elect Director Richard M. Kruger For For Management 2.3 Elect Director Jack M. Mintz For For Management 2.4 Elect Director David S. Sutherland For For Management 2.5 Elect Director Sheelagh D. Whittaker For For Management 2.6 Elect Director Darren W. Woods For For Management 2.7 Elect Director Victor L. Young For For Management 3 Change Location of Registered Office For For Management LUXOTTICA GROUP S.P.A. Ticker: LUX Security ID: 55068R202 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and None None Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Remuneration Report For For Management MAGNA INTERNATIONAL INC. Ticker: MG Security ID: 559222401 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott B. Bonham For For Management 1.2 Elect Director Peter G. Bowie For For Management 1.3 Elect Director J. Trevor Eyton For For Management 1.4 Elect Director V. Peter Harder For For Management 1.5 Elect Director Lady Barbara Judge For For Management 1.6 Elect Director Kurt J. Lauk For For Management 1.7 Elect Director Cynthia A. Niekamp For For Management 1.8 Elect Director Indira V. Samarasekera For For Management 1.9 Elect Director Donald J. Walker For For Management 1.10 Elect Director Lawrence D. Worrall For For Management 1.11 Elect Director William L. Young For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Michael A. Kelly For For Management 1.6 Elect Director Martin D. Madaus For For Management 1.7 Elect Director Hans Ulrich Maerki For For Management 1.8 Elect Director George M. Milne, Jr. For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management (Non-Binding) 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.15 per Share 4 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 5.1a Reelect Peter Brabeck-Letmathe as For For Management Director 5.1b Reelect Paul Bulcke as Director For For Management 5.1c Reelect Andreas Koopmann as Director For For Management 5.1d Reelect Rolf Haenggi as Director For For Management 5.1e Reelect Beat Hess as Director For For Management 5.1f Reelect Daniel Borel as Director For For Management 5.1g Reelect Steven Hoch as Director For For Management 5.1h Reelect Naina Lal Kidwai as Director For For Management 5.1i Reelect Titia de Lange as Director For For Management 5.1j Reelect Jean-Pierre Roth as Director For For Management 5.1k Reelect Ann Veneman as Director For For Management 5.1l Reelect Henri de Castries as Director For For Management 5.1m Reelect Eva Cheng as Director For For Management 5.2 Elect Peter Brabeck-Letmathe as Board For For Management Chairman 5.3.1 Appoint Beat Hess as Member of the For For Management Compensation Committee 5.3.2 Appoint Daniel Borel as Member of the For For Management Compensation Committee 5.3.3 Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 5.3.4 Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 5.4 Ratify KMPG SA as Auditors For For Management 5.5 Designate Hartmann Dreyer as For For Management Independent Proxy 6 Additional And/or Counter-proposals None Against Management Presented At The Meeting NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 25, 2014 Meeting Type: Annual Record Date: JAN 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For Against Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.45 per Share 4.1 Approve Remuneration of Directors in For Against Management the Amount of CHF 8.0 Million (Non-Binding) 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 67.7 Million for Performance Cycle 2013 (Non-Binding) 5.1 Reelect Joerg Reinhardt as Director For For Management and Chairman of the Board of Directors 5.2 Reelect Dimitri Azar as Director For For Management 5.3 Reelect Verena Briner as Director For For Management 5.4 Reelect Srikant Datar as Director For For Management 5.5 Reelect Ann Fudge as Director For For Management 5.6 Reelect Pierre Landolt as Director For For Management 5.7 Reelect Ulrich Lehner as Director For For Management 5.8 Reelect Andreas von Planta as Director For For Management 5.9 Reelect Charles Sawyers as Director For For Management 5.10 Reelect Enrico Vanni as Director For For Management 5.11 Reelect William Winters as Director For For Management 6.1 Elect Srikant Datar as Member of the For Against Management Compensation Committee 6.2 Elect Ann Fudge as Member of the For For Management Compensation Committee 6.3 Elect Ulrich Lehner as Member of the For Against Management Compensation Committee 6.4 Elect Enrico Vanni as Member of the For Against Management Compensation Committee 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors 8 Designate Peter Andreas Zahn as For For Management Independent Proxy 9 Additional And/or Counter-proposals For Against Management Presented At The Meeting PRUDENTIAL PLC Ticker: PRU Security ID: 74435K204 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Final Dividend For For Management 5 Elect Pierre-Olivier Bouee as Director For For Management 6 Elect Jacqueline Hunt as Director For For Management 7 Elect Anthony Nightingale as Director For For Management 8 Re-elect Alice Schroeder as Director For For Management 9 Re-elect Sir Howard Davies as Director For For Management 10 Re-elect Ann Godbehere as Director For For Management 11 Re-elect Alexander Johnston as Director For For Management 12 Re-elect Paul Manduca as Director For For Management 13 Re-elect Michael McLintock as Director For For Management 14 Re-elect Kaikhushru Nargolwala as For For Management Director 15 Re-elect Nicolaos Nicandrou as Director For For Management 16 Re-elect Philip Remnant as Director For For Management 17 Re-elect Barry Stowe as Director For For Management 18 Re-elect Tidjane Thiam as Director For For Management 19 Re-elect Lord Turnbull as Director For For Management 20 Re-elect Michael Wells as Director For For Management 21 Appoint KPMG LLP as Auditors For For Management 22 Authorise Board to Fix Remuneration of For For Management Auditors 23 Authorise EU Political Donations and For For Management Expenditure 24 Authorise Issue of Equity with For For Management Pre-emptive Rights 25 Authorise Issue of Equity with For For Management Pre-emptive Rights to Include Repurchased Shares 26 Authorise Issue of Preference Shares For For Management 27 Authorise Issue of Equity without For For Management Pre-emptive Rights 28 Authorise Market Purchase of Ordinary For For Management Shares 29 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: 780259107 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Elect Euleen Goh as Director For For Management 5 Elect Patricia Woertz as Director For For Management 6 Elect Ben van Beurden as Director For For Management 7 Re-elect Guy Elliott as Director For For Management 8 Re-elect Simon Henry as Director For For Management 9 Re-elect Charles Holliday as Director For For Management 10 Re-elect Gerard Kleisterlee as Director For For Management 11 Re-elect Jorma Ollila as Director For For Management 12 Re-elect Sir Nigel Sheinwald as For For Management Director 13 Re-elect Linda Stuntz as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Re-elect Gerrit Zalm as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management 22 Approve Deferred Bonus Plan For For Management 23 Approve Restricted Share Plan For For Management 24 Approve EU Political Donations and For For Management Expenditure SABMILLER PLC Ticker: SAB Security ID: 78572M105 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: JUN 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Guy Elliott as Director For For Management 4 Re-elect Mark Armour as Director For For Management 5 Re-elect Geoffrey Bible as Director For For Management 6 Re-elect Alan Clark as Director For For Management 7 Re-elect Dinyar Devitre as Director For For Management 8 Re-elect Lesley Knox as Director For For Management 9 Re-elect Graham Mackay as Director For For Management 10 Re-elect John Manser as Director For For Management 11 Re-elect John Manzoni as Director For For Management 12 Re-elect Miles Morland as Director For For Management 13 Re-elect Dr Dambisa Moyo as Director For For Management 14 Re-elect Carlos Perez Davila as For For Management Director 15 Re-elect Alejandro Santo Domingo For For Management Davila as Director 16 Re-elect Helen Weir as Director For For Management 17 Re-elect Howard Willard as Director For For Management 18 Re-elect Jamie Wilson as Director For For Management 19 Approve Final Dividend For For Management 20 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 21 Authorise Board to Fix Remuneration of For For Management Auditors 22 Authorise Issue of Equity with For For Management Pre-emptive Rights 23 Authorise Issue of Equity without For For Management Pre-emptive Rights 24 Authorise Market Purchase of Ordinary For For Management Shares 25 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SAP AG Ticker: SAP Security ID: 803054204 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2014 6a Amend Affiliation Agreements with For For Management Subsidiary SAP Erste Beteiligungs- und Vermoegensverwaltungs GmbH 6b Amend Affiliation Agreements with For For Management Subsidiary SAP Zweite Beteiligungs- und Vermoegensverwaltungs GmbH 7 Approve Affiliation Agreements with For For Management Subsidiary SAP Ventures Investment GmbH 8a Change of Corporate Form to Societas For For Management Europaea (SE) 8b.1 Elect Hasso Plattner to the For Against Management Supervisory Board 8b.2 Elect Pekka Ala-Pietilae to the For Against Management Supervisory Board 8b.3 Elect Anja Feldmann to the Supervisory For For Management Board 8b.4 Elect Wilhelm Haarmann to the For Against Management Supervisory Board 8b 5 Elect Bernard Liautaud to the For For Management Supervisory Board 8b.6 Elect Hartmut Mehdorn to the For Against Management Supervisory Board 8b.7 Elect Erhard Schipporeit to the For Against Management Supervisory Board 8b.8 Elect Hagemann Snabe to the For Against Management Supervisory Board 8b.9 Elect Klaus Wucherer to the For For Management Supervisory Board SIEMENS AG Ticker: SIE Security ID: 826197501 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012/2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012/2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012/2013 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify Ernst & Young as Auditors for For For Management Fiscal 2013/2014 7 Elect Jim Hagemann Snabe to the For For Management Supervisory Board 8 Approve Creation of EUR 528.6 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Billion; Approve Creation of EUR 240 Million Pool of Capital to Guarantee Conversion Rights 10 Approve Cancellation of Capital For For Management Authorization 11 Amend Articles Re: Remuneration of the For For Management Supervisory Board SYNGENTA AG Ticker: SYNN Security ID: 87160A100 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve CHF18,050 Reduction in Share For For Management Capital via Cancellation of Repurchased Shares 4 Approve Allocation of Income and For For Management Dividends of CHF 10.00 per Share 5 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 6.1 Reelect Vinita Bali as Director For For Management 6.2 Reelect Stefan Borgas as Director For For Management 6.3 Reelect Gunnar Brock as Director For For Management 6.4 Reelect Michel Demare as Director For For Management 6.5 Reelect Eleni Gabre-Madhin as Director For For Management 6.6 Reelect David Lawrence as Director For For Management 6.7 Reelect Michael Mack as Director For For Management 6.8 Reelect Eveline Saupper as Director For For Management 6.9 Reelect Jacques Vincent as Director For For Management 6.10 Reelect Juerg Witmer as Director For For Management 7 Elect Michel Demare as Board Chairman For For Management 8.1 Appoint Eveline Saupper as Member of For For Management the Compensation Committee 8.2 Appoint Jacques Vincent as Member of For For Management the Compensation Committee 8.3 Appoint Juerg Witmer as Member of the For For Management Compensation Committee 9 Designate Lukas Handschin as For For Management Independent Proxy 10 Ratify KPMG AG as Auditors For For Management 11 Additional And/Or Counter Proposals For Against Management Presented At The Meeting TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: APR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements 2 Approve 2013 Plan on Profit For For Management Distribution 3 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets and Trading Procedures Governing Derivatives Products Scout Emerging Markets Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 Scout Emerging Markets Fund AMBEV SA Ticker: ABEV3 Security ID: 02319V103 Meeting Date: JAN 02, 2014 Meeting Type: Special Record Date: DEC 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb Companhia For For Management de Bebidas das Americas - Ambev 2 Appoint Independent Firm to Appraise For For Management Proposed Transaction 3 Approve Independent Firm's Appraisal For For Management 4 Approve Absorption of Companhia de For For Management Bebidas das Americas - Ambev 5 Approve Acquisition Agreement between For For Management the Company and Ambev Brasil Bebidas S. A. (Ambev Brasil) 6 Appoint Independent Firm to Appraise For For Management Proposed Transaction 7 Approve Independent Firm's Appraisal For For Management 8 Approve Acquisition of Ambev Brasil For For Management and Issuance of Shares in Connection with Acquisition 9 Amend Article 5 to Reflect Changes in For For Management Capital 10 Amend Corporate Purpose For For Management 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions 12.1 Elect Victorio Carlos de Marchi as For For Management Director 12.2 Elect Carlos Alves de Brito as Director For For Management 12.3 Elect Marcel Herrmann Telles as For For Management Director 12.4 Elect Jose Heitor Attilio Gracioso as For For Management Director 12.5 Elect Vicente Falconi Campos as For For Management Director 12.6 Elect Luis Felipe Pedreira Dutra Leite For For Management as Director 12.7 Elect Roberto Moses Thompson Motta as For For Management Director 12.8 Elect Alvaro Antonio Cardoso de Sousa For For Management as Director 12.9 Elect Paulo Alberto Lemman as Director For For Management 12.10 Elect Antonio Carlos Augusto Ribeiro For For Management Bonchristiano as Director 12.11 Elect Marcos de Barros Lisboa as For For Management Director 12.12 Elect Luiz Fernando Ziegler de Saint For For Management Edmond as Alternate Director 13 Consolidate Bylaws For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony R. Chase For For Management 1b Elect Director Kevin P. Chilton For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Peter J. Fluor For For Management 1e Elect Director Richard L. George For For Management 1f Elect Director Charles W. Goodyear For For Management 1g Elect Director John R. Gordon For For Management 1h Elect Director Eric D. Mullins For For Management 1i Elect Director R. A. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder 5 Report on Financial Risks of Climate Against For Shareholder Change COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: AMBV4 Security ID: 20441W203 Meeting Date: JUL 30, 2013 Meeting Type: Special Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company's Reorganization Plan For For Management and Stock Swap Merger 2 Amend Articles to Reflect Changes in For For Management Capital 3 Approve Cancellation of Treasury Shares For For Management 4 Consolidate Bylaws For For Management COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: ABEV3 Security ID: 02319V103 Meeting Date: APR 28, 2014 Meeting Type: Annual/Special Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2013 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Ratify Remuneration Paid for Fiscal For For Management Year 2013 and Approve Remuneration of Company's Management 1 Authorize Capitalization of Fiscal For For Management Benefits and Issue New Shares 2 Authorize Capitalization of Fiscal For For Management Benefits without Issuing New Shares 3 Amend Article 5 to Reflect Changes in For For Management Capital EMBOTELLADORA ANDINA S.A. Ticker: ANDINA-B Security ID: 29081P303 Meeting Date: APR 21, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Present Dividend Policy For For Management 4 Approve Remuneration of Directors, For For Management Directors' Committee and Audit Committee Members 5 Appoint Auditors For For Management 6 Inform Designation of Fitch Ratings For For Management and ICR Humphreys as Risk Assessment Companies 7 Present Report Regarding Related-Party For For Management Transactions 8 Designate Newspaper to Publish Meeting For For Management Announcements 9 Other Business (Voting) For Against Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Clay C. Williams For For Management 1C Elect Director Greg L. Armstrong For For Management 1D Elect Director Robert E. Beauchamp For For Management 1E Elect Director Marcela E. Donadio For For Management 1F Elect Director Ben A. Guill For For Management 1G Elect Director David D. Harrison For For Management 1H Elect Director Roger L. Jarvis For For Management 1I Elect Director Eric L. Mattson For For Management 1K Elect Director Jeffery A. Smisek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: 796050888 Meeting Date: MAR 14, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 13,800 per Share 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Maureen Kempston Darkes For For Management 1e Elect Director Paal Kibsgaard For For Management 1f Elect Director Nikolay Kudryavtsev For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director Leo Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors Scout Global Equity Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 Scout Global Equity Fund ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul M. Bisaro For For Management 1b Elect Director James H. Bloem For For Management 1c Elect Director Christopher W. Bodine For For Management 1d Elect Director Tamar D. Howson For For Management 1e Elect Director John A. King For For Management 1f Elect Director Catherine M. Klema For For Management 1g Elect Director Jiri Michal For For Management 1h Elect Director Sigurdur Olafsson For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Ronald R. Taylor For For Management 1k Elect Director Andrew L. Turner For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against For Shareholder ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: SEP 10, 2013 Meeting Type: Special Record Date: JUL 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Creation of Distributable For For Management Reserves 3 Advisory Vote on Golden Parachutes For For Management 4 Adjourn Meeting For For Management ADIDAS AG Ticker: ADS Security ID: 00687A107 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5.1 Reelect Stefan Jentzsch to the For For Management Supervisory Board 5.2 Reelect Herbert Kauffmann to the For For Management Supervisory Board 5.3 Reelect Igor Landau to the Supervisory For For Management Board 5.4 Reelect Willi Schwerdtle to the For For Management Supervisory Board 5.5 Elect Katja Kraus to the Supervisory For For Management Board 5.6 Elect Kathrin Menges to the For For Management Supervisory Board 6 Amend Articles Re: Compensation of For For Management Supervisory Board Members 7 Approve Issuance of For For Management Warrants/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion; Approve Creation of EUR 12.5 Million Pool of Capital to Guarantee Conversion Rights 8 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 9 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 10a Ratify KMPG as Auditors for Fiscal 2014 For For Management 10b Ratify KMPG as Auditors for the 2014 For For Management Half Year Report ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADTRAN, INC. Ticker: ADTN Security ID: 00738A106 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Stanton For For Management 1.2 Elect Director H. Fenwick Huss For For Management 1.3 Elect Director William L. Marks For For Management 1.4 Elect Director James E. Matthews For For Management 1.5 Elect Director Balan Nair For For Management 1.6 Elect Director Roy J. Nichols For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Kapoor For For Management 1.2 Elect Director Ronald M. Johnson For Withhold Management 1.3 Elect Director Brian Tambi For For Management 1.4 Elect Director Steven J. Meyer For Withhold Management 1.5 Elect Director Alan Weinstein For For Management 1.6 Elect Director Kenneth S. Abramowitz For Withhold Management 1.7 Elect Director Adrienne L. Graves For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patricia M. Bedient For For Management 1.2 Elect Director Marion C. Blakey For For Management 1.3 Elect Director Phyllis J. Campbell For For Management 1.4 Elect Director Jessie J. Knight, Jr. For For Management 1.5 Elect Director Dennis F. Madsen For For Management 1.6 Elect Director Byron I. Mallott For For Management 1.7 Elect Director Helvi K. Sandvik For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Bradley D. Tilden For For Management 1.10 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Adjust Par Value of Common Stock For For Management 6 Require Independent Board Chairman Against Against Shareholder ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For Against Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Trevor M. Jones For For Management 1e Elect Director Louis J. Lavigne, Jr. For For Management 1f Elect Director Peter J. McDonnell For For Management 1g Elect Director Timothy D. Proctor For For Management 1h Elect Director Russell T. Ray For For Management 1i Elect Director Henri A. Termeer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Require Independent Board Chairman Against For Shareholder AMERICAN CAPITAL AGENCY CORP. Ticker: AGNC Security ID: 02503X105 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Couch For For Management 1.2 Elect Director Morris A. Davis For For Management 1.3 Elect Director Randy E. Dobbs For For Management 1.4 Elect Director Larry K. Harvey For For Management 1.5 Elect Director Prue B. Larocca For For Management 1.6 Elect Director Alvin N. Puryear For For Management 1.7 Elect Director Malon Wilkus For For Management 1.8 Elect Director John R. Erickson For For Management 1.9 Elect Director Samuel A. Flax For For Management 2 Ratify Auditors For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony R. Chase For For Management 1b Elect Director Kevin P. Chilton For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Peter J. Fluor For For Management 1e Elect Director Richard L. George For For Management 1f Elect Director Charles W. Goodyear For For Management 1g Elect Director John R. Gordon For For Management 1h Elect Director Eric D. Mullins For For Management 1i Elect Director R. A. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder 5 Report on Financial Risks of Climate Against For Shareholder Change ANTERO RESOURCES CORPORATION Ticker: AR Security ID: 03674X106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Rady For Withhold Management 1.2 Elect Director Glen C. Warren, Jr. For Withhold Management 1.3 Elect Director James R. Levy For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Gary E. Dickerson For For Management 1c Elect Director Stephen R. Forrest For For Management 1d Elect Director Thomas J. Iannotti For For Management 1e Elect Director Susan M. James For For Management 1f Elect Director Alexander A. Karsner For For Management 1g Elect Director Gerhard H. Parker For For Management 1h Elect Director Dennis D. Powell For For Management 1i Elect Director Willem P. Roelandts For For Management 1j Elect Director James E. Rogers For For Management 1k Elect Director Michael R. Splinter For For Management 1l Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Bylaws Call Special Meetings Against For Shareholder AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Lewis C. Eggebrecht For For Management 1e Elect Director Bruno Guilmart For For Management 1f Elect Director Kenneth Y. Hao For For Management 1g Elect Director Justine F. Lien For For Management 1h Elect Director Donald Macleod For For Management 1i Elect Director Peter J. Marks For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Issuance of Shares with or For For Management without Preemptive Rights 6 Approve Repurchase of up to 10 Percent For For Management of Issued Capital 7 Approve Omnibus Stock Plan For Against Management 8 Approve or Amend Severance For For Management Agreements/Change-in-Control Agreements with Hock E. Tan BANCO BILBAO VIZCAYA ARGENTARIA, S.A. Ticker: BBVA Security ID: 05946K101 Meeting Date: MAR 13, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone and Consolidated For For Management Financial Statements, Allocation of Income, and Discharge Directors 2.1 Reelect Tomas Alfaro Drake as Director For For Management 2.2 Reelect Carlos Loring Martinez de For For Management Irujo as Director 2.3 Reelect Jose Luis Palao Garcia-Suelto For For Management as Director 2.4 Reelect Susana Rodriguez Vidarte as For For Management Director 2.5 Ratify Appointment of and Elect Jose For For Management Manuel Gonzalez-Paramo Martinez-Murillo as Director 2.6 Appoint Lourdes Maiz Carro as Director For For Management 3 Authorize Share Repurchase Program For For Management 4.1 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4.2 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4.3 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4.4 Authorize Capitalization of Reserves For For Management for Scrip Dividends 5 Approve Deferred Share Bonus Plan for For For Management FY 2014 6 Fix Maximum Variable Compensation Ratio For For Management 7 Renew Appointment of Deloitte as For For Management Auditor 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions 9 Advisory Vote on Remuneration Policy For For Management Report BASF SE Ticker: BAS Security ID: 055262505 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.70 per Share 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 4 Approve Discharge of Management Board For For Management for Fiscal 2013 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2014 6.1 Elect Alison Carnwath to the For For Management Supervisory Board 6.2 Elect Francois Diderich to the For For Management Supervisory Board 6.3 Elect Michael Diekmann to the For Against Management Supervisory Board 6.4 Elect Franz Fehrenbach to the For For Management Supervisory Board 6.5 Elect Juergen Hambrecht to the For For Management Supervisory Board 6.6 Elect Anke Schaeferkordt to the For For Management Supervisory Board 7 Approve Creation of EUR 500 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 8.a Amend Affiliation Agreements with For For Management Subsidiariy BASF Plant Science Company GmbH 8.b Approve Affiliation Agreements with For For Management Subsidiary BASF Pigment GmbH 8.c Approve Affiliation Agreements with For For Management Subsidiary BASF Immobilien-Gesellschaft mbH 8.d Approve Affiliation Agreements with For For Management Subsidiary BASF Handels- und Exportgesellschaft mbH 8.e Approve Affiliation Agreements with For For Management Subsidiary LUWOGE GmbH 8.f Approve Affiliation Agreements with For For Management Subsidiary BASF Schwarzheide GmbH 8.g Approve Affiliation Agreements with For For Management Subsidiary BASF Coatings GmbH 8.h Approve Affiliation Agreements with For For Management Subsidiary BASF Polyurethanes GmbH 8.i Approve Affiliation Agreements with For For Management Subsidiary BASF New Business GmbH BAYER AG Ticker: BAYN Security ID: 072730302 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Recive Annual Financial Statements and For For Management Statutory Reports for Fiscal 2013 and Approve Allocation of Income and Dividends of EUR 2.10 per Share 2 Approve Discharge of Management Board For For Management for Fiscal 2013 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 4a Elect Simone Bagel-Trah to the For For Management Supervisory Board 4b Elect Ernst-Ludwig Winnacker to the For For Management Supervisory Board 5 Approve Creation of EUR 530 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 6 Approve Creation of EUR 211.7 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 6 Billion; Approve Creation of EUR 211.7 Million Pool of Capital to Guarantee Conversion Rights 8a Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8b Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 9a Approve Affiliation Agreement with For For Management Subsidiary Bayer Business Services GmbH 9b Approve Affiliation Agreement with For For Management Subsidiary Bayer Technology Services GmbH 9c Approve Affiliation Agreement with For For Management Subsidiary Bayer US IP GmbH 9d Approve Affiliation Agreement with For For Management Subsidiary Bayer Bitterfeld GmbH 9e Approve Affiliation Agreement with For For Management Subsidiary Bayer Innovation GmbH 9f Approve Affiliation Agreement with For For Management Subsidiary Bayer Real Estate GmbH 9g Approve Affiliation Agreement with For For Management Subsidiary Erste K-W-A Beteiligungsgesellschaft mbH 9h Approve Affiliation Agreement with For For Management Subsidiary Zweite K-W-A Beteiligungsgesellschaft mbH 10 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2014 BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen W. Fesik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Rebecca MacDonald For For Management 3.9 Elect Director Anthony R. Melman For For Management 3.10 Elect Director Linda J. Morgan For For Management 3.11 Elect Director Jim Prentice For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 15, 2013 Meeting Type: Annual Record Date: AUG 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director I. Martin Inglis For For Management 1.2 Elect Director Peter N. Stephans For For Management 1.3 Elect Director Kathryn C. Turner For For Management 1.4 Elect Director Stephen M. Ward, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Terrence J. Keating For For Management 1.5 Elect Director Steven W. Krablin For For Management 1.6 Elect Director Michael W. Press For For Management 1.7 Elect Director Elizabeth G. Spomer For For Management 1.8 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPASS MINERALS INTERNATIONAL, INC. Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley J. Bell For For Management 1.2 Elect Director Richard S. Grant For For Management 1.3 Elect Director Amy J. Yoder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONVERSANT, INC. Ticker: CNVR Security ID: 21249J105 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Zarley For For Management 1.2 Elect Director David S. Buzby For For Management 1.3 Elect Director Brian Smith For For Management 1.4 Elect Director Jeffrey F. Rayport For For Management 1.5 Elect Director James R. Peters For For Management 1.6 Elect Director James A. Crouthamel For For Management 1.7 Elect Director John Giuliani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: NOV 13, 2013 Meeting Type: Proxy Contest Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Thomas H. Barr For For Management 1.2 Elect Director James W. Bradford For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Glenn A. Davenport For For Management 1.5 Elect Director Richard J. Dobkin For For Management 1.6 Elect Director Norman E. Johnson For For Management 1.7 Elect Director William W. McCarten For For Management 1.8 Elect Director Coleman H. Peterson For For Management 1.9 Elect Director Andrea M. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Shareholders Express Support for For For Shareholder Company's Decision to Work Toward Ending Use of Gestation Crate Pork 5 Approve Special Dividends Against Against Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Sardar Biglari For Did Not Vote Shareholder 1.2 Elect Director Philip L. Cooley For Did Not Vote Shareholder 1.3 Management Nominee - Thomas H. Barr For Did Not Vote Shareholder 1.4 Management Nominee - Sandra B. Cochran For Did Not Vote Shareholder 1.5 Management Nominee - Glenn A. Davenport For Did Not Vote Shareholder 1.6 Management Nominee - Norman E. Johnson For Did Not Vote Shareholder 1.7 Management Nominee - William W. For Did Not Vote Shareholder McCarten 1.8 Management Nominee - Coleman H. For Did Not Vote Shareholder Peterson 1.9 Management Nominee - Andrea M. Weiss For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors None Did Not Vote Management 4 Shareholders Express Support for None Did Not Vote Shareholder Company's Decision to Work Toward Ending Use of Gestation Crate Pork 5 Approve Special Dividends For Did Not Vote Management CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: APR 23, 2014 Meeting Type: Proxy Contest Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Seek Sale of Company/Assets Against Against Shareholder 2 Amend Tennessee Business Corporation Against Against Shareholder Act to Permit Biglari Capital to Engage in Extraordinary Transaction with the Company # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1 Seek Sale of Company/Assets For Did Not Vote Shareholder 2 Amend Tennessee Business Corporation For Did Not Vote Shareholder Act to Permit Biglari Capital to Engage in Extraordinary Transaction with the Company CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 29, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For For Management 1.2 Elect Director Clyde R. Hosein For For Management 1.3 Elect Director Robert A. Ingram For For Management 1.4 Elect Director Franco Plastina For For Management 1.5 Elect Director Alan J. Ruud For For Management 1.6 Elect Director Robert L. Tillman For For Management 1.7 Elect Director Thomas H. Werner For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Candace H. Duncan For For Management 1.5 Elect Director Cynthia A. Glassman For For Management 1.6 Elect Director Richard H. Lenny For For Management 1.7 Elect Director Thomas G. Maheras For For Management 1.8 Elect Director Michael H. Moskow For For Management 1.9 Elect Director David W. Nelms For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Peter W. Brown For For Management 1.3 Elect Director Helen E. Dragas For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director John W. Harris For Against Management 1.7 Elect Director Mark J. Kington For For Management 1.8 Elect Director Pamela J. Royal For For Management 1.9 Elect Director Robert H. Spilman, Jr. For For Management 1.10 Elect Director Michael E. Szymanczyk For For Management 1.11 Elect Director David A. Wollard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against For Shareholder 6 Report on Financial and Physical Risks Against For Shareholder of Climate Change 7 Report on Methane Emissions Management Against For Shareholder and Reduction Targets 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Report on Environmental Impacts of Against For Shareholder Biomass and Assess Risks 10 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 07, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Robert L. Clarke For For Management 1B Elect Director Martin M. Ellen For For Management 1C Elect Director Steven R. Rowley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EXELIS INC. Ticker: XLS Security ID: 30162A108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul J. Kern For For Management 1b Elect Director Mark L. Reuss For For Management 1c Elect Director Billie I. Williamson For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FINISAR CORPORATION Ticker: FNSR Security ID: 31787A507 Meeting Date: SEP 03, 2013 Meeting Type: Annual Record Date: JUL 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry S. Rawls For For Management 1.2 Elect Director Robert N. Stephens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FUSION-IO, INC. Ticker: FIO Security ID: 36112J107 Meeting Date: NOV 21, 2013 Meeting Type: Annual Record Date: SEP 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Raymond Bingham For For Management 1.2 Elect Director Scott D. Sandell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director James E. Rohr For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Provide for Cumulative Voting Against For Shareholder 21 Stock Retention/Holding Period Against Against Shareholder 22 Require More Director Nominations Than Against Against Shareholder Open Seats 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Cessation of All Stock Options and Against Against Shareholder Bonuses 25 Seek Sale of Company Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder GOVERNOR AND COMPANY OF THE BANK OF IRELAND Ticker: BIR Security ID: 46267Q202 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3.1 Elect Brad Martin as Director For For Management 3.2a Reelect Kent Atkinson as Director For For Management 3.2b Reelect Richie Boucher as Director For For Management 3.2c Reelect Pat Butler Director For For Management 3.2d Reelect Patrick Haren as Director For For Management 3.2e Reelect Archie Kane as Director For For Management 3.2f Reelect Andrew Keating as Director For For Management 3.2g Reelect Patrick Kennedy as Director For For Management 3.2h Reelect Davida Marston as Director For For Management 3.2i Reelect Patrick Mulvihill as Director For For Management 3.2j Reelect Patrick O'Sullivan as Director For For Management 3.2k Reelect Wilbur Ross Jr. as Director For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 Authorise Reissuance of Repurchased For For Management Shares 6 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights for Cash 7 Authorise Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Other than for Cash 8 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights for Cash or Non-cash 9 Authorise the Company to Call EGM with For For Management Two Weeks' Notice GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUL 18, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management JDS UNIPHASE CORPORATION Ticker: JDSU Security ID: 46612J507 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith Barnes For For Management 1.2 Elect Director Martin A. Kaplan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KAO CORP. Ticker: 4452 Security ID: 485537302 Meeting Date: MAR 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 32 2.1 Elect Director Sawada, Michitaka For For Management 2.2 Elect Director Yoshida, Katsuhiko For For Management 2.3 Elect Director Takeuchi, Toshiaki For For Management 2.4 Elect Director Kadonaga, Sonosuke For For Management 2.5 Elect Director Nagashima, Toru For For Management 2.6 Elect Director Oku, Masayuki For For Management 3 Appoint Statutory Auditor Waseda, For Against Management Yumiko KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bernard W. Aronson For For Management 1.2 Elect Director Lawrence S. Benjamin For For Management 1.3 Elect Director Raul J. Fernandez For For Management 1.4 Elect Director Kenneth B. Gilman For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director Kenneth P. Kopelman For For Management 1.7 Elect Director Kay Koplovitz For For Management 1.8 Elect Director Craig A. Leavitt For For Management 1.9 Elect Director Deborah J. Lloyd For For Management 1.10 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Other Business For Against Management KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph A. Carrabba For For Management 1.2 Elect Director Charles P. Cooley For For Management 1.3 Elect Director Alexander M. Cutler For For Management 1.4 Elect Director H. James Dallas For For Management 1.5 Elect Director Elizabeth R. Gile For For Management 1.6 Elect Director Ruth Ann M. Gillis For For Management 1.7 Elect Director William G. Gisel, Jr. For For Management 1.8 Elect Director Richard J. Hipple For For Management 1.9 Elect Director Kristen L. Manos For For Management 1.10 Elect Director Beth E. Mooney For For Management 1.11 Elect Director Demos Parneros For For Management 1.12 Elect Director Barbara R. Snyder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Alario For For Management 1.2 Elect Director David W. Grzebinski For For Management 1.3 Elect Director Richard R. Stewart For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director L. Kevin Cox For For Management 1b Elect Director Myra M. Hart For For Management 1c Elect Director Peter B. Henry For For Management 1d Elect Director Terry J. Lundgren For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Prohibit Political Contributions Against Against Shareholder 5 Adopt Policy to Ensure Consistency Against Against Shareholder between Company Values and Political Contributions 6 Assess Environmental Impact of Against For Shareholder Non-Recyclable Packaging 7 Report on Supply Chain and Against For Shareholder Deforestation 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Support for Animal Welfare For For Shareholder Improvements in the Company's Pork Supply Chain LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 07, 2013 Meeting Type: Annual Record Date: SEP 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin B. Anstice For For Management 1.2 Elect Director Eric K. Brandt For For Management 1.3 Elect Director Michael R. Cannon For For Management 1.4 Elect Director Youssef A. El-Mansy For For Management 1.5 Elect Director Christine A. Heckart For For Management 1.6 Elect Director Grant M. Inman For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Stephen G. Newberry For For Management 1.9 Elect Director Krishna C. Saraswat For For Management 1.10 Elect Director William R. Spivey For For Management 1.11 Elect Director Abhijit Y. Talwalkar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LINCOLN NATIONAL CORPORATION Ticker: LNC Security ID: 534187109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis R. Glass For For Management 1.2 Elect Director Gary C. Kelly For For Management 1.3 Elect Director Michael F. Mee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LIQUIDITY SERVICES, INC. Ticker: LQDT Security ID: 53635B107 Meeting Date: FEB 27, 2014 Meeting Type: Annual Record Date: JAN 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phillip A. Clough For For Management 1.2 Elect Director George H. Ellis For For Management 1.3 Elect Director Jaime Mateus-Tique For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director E. Gary Cook For For Management 1b Elect Director Kurt M. Landgraf For For Management 1c Elect Director John W. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Oscar Fanjul For For Management 1b Elect Director Daniel S. Glaser For For Management 1c Elect Director H. Edward Hanway For For Management 1d Elect Director Lord Lang For For Management 1e Elect Director Elaine La Roche For For Management 1f Elect Director Steven A. Mills For For Management 1g Elect Director Bruce P. Nolop For For Management 1h Elect Director Marc D. Oken For For Management 1i Elect Director Morton O. Schapiro For For Management 1j Elect Director Adele Simmons For For Management 1k Elect Director Lloyd M. Yates For For Management 1l Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Michael A. Kelly For For Management 1.6 Elect Director Martin D. Madaus For For Management 1.7 Elect Director Hans Ulrich Maerki For For Management 1.8 Elect Director George M. Milne, Jr. For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: SEP 27, 2013 Meeting Type: Special Record Date: AUG 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adjourn Meeting For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Eric Bolton, Jr. For For Management 1b Elect Director Alan B. Graf, Jr. For For Management 1c Elect Director Ralph Horn For For Management 1d Elect Director James K. Lowder For For Management 1e Elect Director Thomas H. Lowder For For Management 1f Elect Director Claude B. Nielsen For For Management 1g Elect Director Philip W. Norwood For For Management 1h Elect Director Harold W. Ripps For For Management 1i Elect Director W. Reid Sanders For For Management 1j Elect Director William B. Sansom For For Management 1k Elect Director Gary Shorb For For Management 1l Elect Director John W. Spiegel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management MONRO MUFFLER BRAKE, INC. Ticker: MNRO Security ID: 610236101 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Danziger For For Management 1.2 Elect Director Robert G. Gross For For Management 1.3 Elect Director Stephen C. McCluski For For Management 1.4 Elect Director Robert E. Mellor For For Management 1.5 Elect Director Peter J. Solomon For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Laura K. Ipsen For For Management 1c Elect Director William U. Parfet For For Management 1d Elect Director George H. Poste For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Risk of Genetic Engineering Against Against Shareholder in Order to Work with Regulators 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management (Non-Binding) 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.15 per Share 4 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 5.1a Reelect Peter Brabeck-Letmathe as For For Management Director 5.1b Reelect Paul Bulcke as Director For For Management 5.1c Reelect Andreas Koopmann as Director For For Management 5.1d Reelect Rolf Haenggi as Director For For Management 5.1e Reelect Beat Hess as Director For For Management 5.1f Reelect Daniel Borel as Director For For Management 5.1g Reelect Steven Hoch as Director For For Management 5.1h Reelect Naina Lal Kidwai as Director For For Management 5.1i Reelect Titia de Lange as Director For For Management 5.1j Reelect Jean-Pierre Roth as Director For For Management 5.1k Reelect Ann Veneman as Director For For Management 5.1l Reelect Henri de Castries as Director For For Management 5.1m Reelect Eva Cheng as Director For For Management 5.2 Elect Peter Brabeck-Letmathe as Board For For Management Chairman 5.3.1 Appoint Beat Hess as Member of the For For Management Compensation Committee 5.3.2 Appoint Daniel Borel as Member of the For For Management Compensation Committee 5.3.3 Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 5.3.4 Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 5.4 Ratify KMPG SA as Auditors For For Management 5.5 Designate Hartmann Dreyer as For For Management Independent Proxy 6 Additional And/or Counter-proposals None Against Management Presented At The Meeting ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 31, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Establish Human Rights Committee Against Against Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 8 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 9 Require Shareholder Approval of Against For Shareholder Quantifiable Performance Metrics PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Teresa Beck For For Management 1b Elect Director R. Don Cash For For Management 1c Elect Director Laurence M. Downes For For Management 1d Elect Director Christopher A. Helms For For Management 1e Elect Director Ronald W. Jibson For For Management 1f Elect Director Rebecca Ranich For For Management 1g Elect Director Harris H. Simmons For For Management 1h Elect Director Bruce A. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Shay For For Management 1.2 Elect Director Alfred B. DelBello For For Management 1.3 Elect Director Joseph J. DePaolo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TEAM HEALTH HOLDINGS, INC. Ticker: TMH Security ID: 87817A107 Meeting Date: MAY 19, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg Roth For For Management 1.2 Elect Director James L. Bierman For For Management 1.3 Elect Director Mary R. Grealy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Ronald Kirk For For Management 1f Elect Director Pamela H. Patsley For For Management 1g Elect Director Robert E. Sanchez For For Management 1h Elect Director Wayne R. Sanders For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For For Management 1.5 Elect Director Robert E. Campbell For For Management 1.6 Elect Director Bill L. Fairfield For For Management 1.7 Elect Director Bruce L. Hoberman For For Management 1.8 Elect Director John P. Peetz, III For For Management 1.9 Elect Director Michael E. Huss For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Liam E. McGee For For Management 1d Elect Director Kathryn A. Mikells For For Management 1e Elect Director Michael G. Morris For For Management 1f Elect Director Thomas A. Renyi For For Management 1g Elect Director Julie G. Richardson For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director H. Patrick Swygert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management THE J. M. SMUCKER COMPANY Ticker: SJM Security ID: 832696405 Meeting Date: AUG 14, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathryn W. Dindo For For Management 1b Elect Director Robert B. Heisler, Jr. For For Management 1c Elect Director Richard K. Smucker For For Management 1d Elect Director Paul Smucker Wagstaff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Declassify the Board of Directors For For Management THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 08, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angela F. Braly For For Management 1b Elect Director Kenneth I. Chenault For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Susan Desmond-Hellmann For For Management 1e Elect Director A.G. Lafley For For Management 1f Elect Director Terry J. Lundgren For For Management 1g Elect Director W. James McNerney, Jr. For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Mary Agnes Wilderotter For For Management 1j Elect Director Patricia A. Woertz For For Management 1k Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 18, 2014 Meeting Type: Annual Record Date: JAN 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Fred H. Langhammer For For Management 1f Elect Director Aylwin B. Lewis For For Management 1g Elect Director Monica C. Lozano For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Sheryl K. Sandberg For For Management 1j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder TIDEWATER INC. Ticker: TDW Security ID: 886423102 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Jay Allison For For Management 1.2 Elect Director James C. Day For For Management 1.3 Elect Director Richard T. du Moulin For For Management 1.4 Elect Director Morris E. Foster For For Management 1.5 Elect Director J. Wayne Leonard For For Management 1.6 Elect Director Jon C. Madonna For For Management 1.7 Elect Director Richard A. Pattarozzi For For Management 1.8 Elect Director Jeffrey M. Platt For For Management 1.9 Elect Director Nicholas J. Sutton For For Management 1.10 Elect Director Cindy B. Taylor For For Management 1.11 Elect Director Dean E. Taylor For For Management 1.12 Elect Director Jack E. Thompson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management TOYOTA MOTOR CORP. Ticker: 7203 Security ID: 892331307 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 100 2.1 Elect Director Uchiyamada, Takeshi For For Management 2.2 Elect Director Toyoda, Akio For For Management 2.3 Elect Director Ozawa, Satoshi For For Management 2.4 Elect Director Kodaira, Nobuyori For For Management 2.5 Elect Director Kato, Mitsuhisa For For Management 2.6 Elect Director Maekawa, Masamoto For For Management 2.7 Elect Director Ihara, Yasumori For For Management 2.8 Elect Director Sudo, Seiichi For For Management 2.9 Elect Director Saga, Koei For For Management 2.10 Elect Director Fukuichi, Tokuo For For Management 2.11 Elect Director Terashi, Shigeki For For Management 2.12 Elect Director Ishii, Yoshimasa For For Management 2.13 Elect Director Uno, Ikuo For Against Management 2.14 Elect Director Kato, Haruhiko For For Management 2.15 Elect Director Mark T. Hogan For For Management 3.1 Appoint Statutory Auditor Nakatsugawa, For For Management Masaki 3.2 Appoint Statutory Auditor Kitayama, For Against Management Teisuke 4 Appoint Alternate Statutory Auditor For For Management Sakai, Ryuuji 5 Approve Annual Bonus Payment to For For Management Directors 6 Approve Disposal of Treasury Shares For For Management for a Private Placement TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Charles W. Matthews For For Management 1.8 Elect Director Douglas L. Rock For For Management 1.9 Elect Director Dunia A. Shive For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 18, 2013 Meeting Type: Annual Record Date: MAY 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Elmer L. Doty For Against Management 1.3 Elect Director John G. Drosdick For For Management 1.4 Elect Director Ralph E. Eberhart For For Management 1.5 Elect Director Jeffry D. Frisby For For Management 1.6 Elect Director Richard C. Gozon For For Management 1.7 Elect Director Richard C. Ill For For Management 1.8 Elect Director William L. Mansfield For For Management 1.9 Elect Director Adam J. Palmer For For Management 1.10 Elect Director Joseph M. Silvestri For For Management 1.11 Elect Director George Simpson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francois J. Castaing For For Management 1.2 Elect Director Michael R. Gambrell For For Management 1.3 Elect Director David W. Meline For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against For Shareholder Use of Gestation Crates in Supply U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Y. Marc Belton For For Management 1c Elect Director Victoria Buyniski For For Management Gluckman 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Roland A. Hernandez For For Management 1g Elect Director Doreen Woo Ho For For Management 1h Elect Director Joel W. Johnson For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Jerry W. Levin For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Patrick T. Stokes For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder U.S. SILICA HOLDINGS, INC. Ticker: SLCA Security ID: 90346E103 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Avramovich For For Management 1.2 Elect Director Peter Bernard For For Management 1.3 Elect Director William J. Kacal For For Management 1.4 Elect Director Charles Shaver For For Management 1.5 Elect Director Bryan A. Shinn For For Management 1.6 Elect Director J. Michael Stice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: JAN 28, 2014 Meeting Type: Special Record Date: DEC 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Richard L. Carrion For For Management 1.3 Elect Director Melanie L. Healey For For Management 1.4 Elect Director M. Frances Keeth For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Lowell C. McAdam For For Management 1.7 Elect Director Donald T. Nicolaisen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Report on Net Neutrality Against For Shareholder 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 9 Provide Right to Act by Written Consent Against For Shareholder 10 Approve Proxy Voting Authority Against Against Shareholder VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JAN 28, 2014 Meeting Type: Special Record Date: DEC 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 1 Approve Disposal of All of the Shares For For Management in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc 2 Approve Matters Relating to the Return For For Management of Value to Shareholders 3 Authorise Market Purchase of Ordinary For For Management Shares 4 Authorise Board to Ratify and Execute For For Management Approved Resolutions WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharilyn S. Gasaway For For Management 1.2 Elect Director Alan W. Kosloff For For Management 1.3 Elect Director Jerry W. Walton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: 948626106 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond Debbane For Withhold Management 1.2 Elect Director Cynthia Elkins For For Management 1.3 Elect Director Jonas M. Fajgenbaum For Withhold Management 2.1 Elect Director James R. Chambers For Withhold Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation YELP INC. Ticker: YELP Security ID: 985817105 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane Irvine For For Management 1.2 Elect Director Max Levchin For For Management 1.3 Elect Director Mariam Naficy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZOETIS INC. Ticker: ZTS Security ID: 98978V103 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory Norden For For Management 1.2 Elect Director Louise M. Parent For For Management 1.3 Elect Director Robert W. Scully For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management Scout Equity Opportunity Fund series of the Scout Funds proxy voting record 3/28/14 to 6/30/14 Scout Equity Opportunity Fund ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: JUN 17, 2014 Meeting Type: Special Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Connolly For For Management 1.2 Elect Director Jeffrey A. Dorsey For For Management 1.3 Elect Director Morad Tahbaz For For Management 1.4 Elect Director Aaron D. Todd For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil M. Ashe For For Management 1.2 Elect Director Jonathan F. Miller For For Management 1.3 Elect Director Alan D. Schwartz For Withhold Management 1.4 Elect Director Leonard Tow For For Management 1.5 Elect Director Carl E. Vogel For For Management 1.6 Elect Director Robert C. Wright For For Management 2 Ratify Auditors For For Management CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven P. Rosenberg For For Management 1.2 Elect Director Enrique F. Senior For For Management 1.3 Elect Director Donald G. Soderquist For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Increase in Size of Board For For Management 5 Stock Retention/Holding Period Against For Shareholder ENVISION HEALTHCARE HOLDINGS, INC. Ticker: EVHC Security ID: 29413U103 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark V. Mactas For For Management 1.2 Elect Director Randel G. Owen For Withhold Management 1.3 Elect Director Richard J. Schnall For Withhold Management 2 Approve Executive Incentive Bonus Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Heckmann For For Management 1.2 Elect Director Irwin D. Simon For For Management 1.3 Elect Director William J. Grant For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MELCO CROWN ENTERTAINMENT LTD. Ticker: 06883 Security ID: 585464100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Clarence Yuk Man Chung as For For Management Director 2b Elect William Todd Nisbet as Director For For Management 2c Elect James Andrew Charles MacKenzie For For Management as Director 2d Elect Thomas Jefferson Wu as Director For For Management 3 Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 7 Authorize Reissuance of Repurchased For Against Management Shares NIELSEN HOLDINGS N.V. Ticker: NLSN Security ID: N63218106 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board of Directors For For Management 3a Elect Director James A. Attwood, Jr. For For Management 3b Elect Director David L. Calhoun For For Management 3c Elect Director Karen M. Hoguet For For Management 3d Elect Director James M. Kilts For For Management 3e Elect Director Alexander Navab For Against Management 3f Elect Director Robert Pozen For For Management 3g Elect Director Vivek Ranadive For For Management 3h Elect Director Ganesh Rao For Against Management 3i Elect Director Javier G. Teruel For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Appoint Ernst and Young Accountants For For Management LLP to Audit the Dutch Statutory Annual Accounts 6 Approve Executive Incentive Bonus Plan For Against Management 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Change Company Name For For Management 9 Advisory Vote to Approve Remuneration For Against Management of Executives NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Discuss Remuneration Report None None Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Adopt Financial Statements For For Management 2d Approve Discharge of Board of Directors For For Management 3a Reelect R.L. Clemmer as Executive For For Management Director 3b Reelect P. Bonfield as Non-Executive For For Management Director 3c Reelect J.P. Huth as as Non-Executive For Against Management Director 3d Reelect K.A. Goldman as as For For Management Non-Executive Director 3e Reelect M. Helmes as as Non-Executive For For Management Director 3f Reelect J. Kaeser as as Non-Executive For For Management Director 3g Reelect I. Loring as as Non-Executive For For Management Director 3h Reelect E. Meurice as as Non-Executive For For Management Director 3i Reelect J. Southern as as For For Management Non-Executive Director 3j Elect R. Tsai as as Non-Executive For For Management Director 4 Authorize Repurchase of Shares For For Management 5 Approve Cancellation of Repurchased For For Management Shares 6 Other Business (Non-Voting) None None Management PACWEST BANCORP Ticker: PACW Security ID: 695263103 Meeting Date: MAY 19, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig A. Carlson For For Management 1.2 Elect Director John M. Eggemeyer For For Management 1.3 Elect Director Barry C. Fitzpatrick For For Management 1.4 Elect Director Andrew B. Fremder For For Management 1.5 Elect Director C. William Hosler For For Management 1.6 Elect Director Susan E. Lester For For Management 1.7 Elect Director Douglas H. (Tad) Lowrey For For Management 1.8 Elect Director Timothy B. Matz For For Management 1.9 Elect Director Roger H. Molvar For For Management 1.10 Elect Director James J. Pieczynski For For Management 1.11 Elect Director Daniel B. Platt For For Management 1.12 Elect Director Robert A. Stine For For Management 1.13 Elect Director Matthew P. Wagner For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Adjourn Meeting For For Management 5 Other Business For Against Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SENSATA TECHNOLOGIES HOLDING N.V. Ticker: ST Security ID: N7902X106 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Thomas Wroe, Jr. as Director For For Management 1.2 Elect Martha Sullivan as Director For For Management 1.3 Elect Lewis B. Campbell as Director For For Management 1.4 Elect Paul Edgerley as Director For For Management 1.5 Elect Michael J. Jacobson as Director For For Management 1.6 Elect John Lewis as Director For For Management 1.7 Elect Charles W. Peffer as Director For For Management 1.8 Elect Kirk P. Pond as Director For For Management 1.9 Elect Stephen Zide as Director For For Management 1.10 Elect Andrew Teich as Director For For Management 1.11 Elect James Heppelmann as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Financial Statements and For For Management Statutory Reports for Fiscal Year 2013 4 Approve Discharge of Board For For Management 5 Approve Remuneration of Supervisory For For Management Board 6 Grant Board Authority to Repurchase For For Management Shares 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: JUN 25, 2014 Meeting Type: Annual Record Date: APR 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul G. Child For For Management 1b Elect Director Joseph A. DePaulo For For Management 1c Elect Director Carter Warren Franke For For Management 1d Elect Director Earl A. Goode For For Management 1e Elect Director Ronald F. Hunt For For Management 1f Elect Director Marianne Keler For For Management 1g Elect Director Jed H. Pitcher For For Management 1h Elect Director Frank C. Puleo For For Management 1i Elect Director Raymond J. Quinlan For For Management 1j Elect Director William N. Shiebler For For Management 1k Elect Director Robert S. Strong For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve an Amendment to the LLC For For Management Agreement of Navient, LLC 5 Eliminate Cumulative Voting For Against Management 6 Adopt Proxy Access Right None For Shareholder 7 Report on Lobbying Payments and Policy Against For Shareholder TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Irene M. Esteves For For Management 1.3 Elect Director Spencer B. Hays For For Management 1.4 Elect Director Larissa L. Herda For For Management 1.5 Elect Director Kevin W. Mooney For For Management 1.6 Elect Director Kirby G. Pickle For For Management 1.7 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder Scout Mid Cap Fund series of the Scout Funds proxy voting record 7/1/13 to 6/30/14 Scout Mid Cap ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ron Cohen For For Management 1.2 Elect Director Lorin J. Randall For For Management 1.3 Elect Director Steven M. Rauscher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Darren R. Jackson For For Management 1.5 Elect Director William S. Oglesby For For Management 1.6 Elect Director J. Paul Raines For For Management 1.7 Elect Director Gilbert T. Ray For For Management 1.8 Elect Director Carlos A. Saladrigas For For Management 1.9 Elect Director O. Temple Sloan, III For For Management 1.10 Elect Director Jimmie L. Wade For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Michael C. Arnold For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Wolfgang Deml For For Management 1.5 Elect Director Luiz F. Furlan For For Management 1.6 Elect Director George E. Minnich For For Management 1.7 Elect Director Martin H. Richenhagen For For Management 1.8 Elect Director Gerald L. Shaheen For For Management 1.9 Elect Director Mallika Srinivasan For For Management 1.10 Elect Director Hendrikus Visser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGNICO EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: MAY 02, 2014 Meeting Type: Annual/Special Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leanne M. Baker For For Management 1.2 Elect Director Sean Boyd For For Management 1.3 Elect Director Martine A. Celej For For Management 1.4 Elect Director Clifford J. Davis For For Management 1.5 Elect Director Robert J. Gemmell For For Management 1.6 Elect Director Bernard Kraft For For Management 1.7 Elect Director Mel Leiderman For For Management 1.8 Elect Director Deborah A. McCombe For For Management 1.9 Elect Director James D. Nasso For For Management 1.10 Elect Director Sean Riley For For Management 1.11 Elect Director J. Merfyn Roberts For For Management 1.12 Elect Director Howard R. Stockford For For Management 1.13 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Incentive Share Purchase Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil M. Ashe For For Management 1.2 Elect Director Jonathan F. Miller For For Management 1.3 Elect Director Alan D. Schwartz For Withhold Management 1.4 Elect Director Leonard Tow For For Management 1.5 Elect Director Carl E. Vogel For For Management 1.6 Elect Director Robert C. Wright For For Management 2 Ratify Auditors For For Management AMERICAN CAPITAL AGENCY CORP. Ticker: AGNC Security ID: 02503X105 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Couch For For Management 1.2 Elect Director Morris A. Davis For For Management 1.3 Elect Director Randy E. Dobbs For For Management 1.4 Elect Director Larry K. Harvey For For Management 1.5 Elect Director Prue B. Larocca For For Management 1.6 Elect Director Alvin N. Puryear For For Management 1.7 Elect Director Malon Wilkus For For Management 1.8 Elect Director John R. Erickson For For Management 1.9 Elect Director Samuel A. Flax For For Management 2 Ratify Auditors For For Management ANTERO RESOURCES CORPORATION Ticker: AR Security ID: 03674X106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Rady For Withhold Management 1.2 Elect Director Glen C. Warren, Jr. For Withhold Management 1.3 Elect Director James R. Levy For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Gary E. Dickerson For For Management 1c Elect Director Stephen R. Forrest For For Management 1d Elect Director Thomas J. Iannotti For For Management 1e Elect Director Susan M. James For For Management 1f Elect Director Alexander A. Karsner For For Management 1g Elect Director Gerhard H. Parker For For Management 1h Elect Director Dennis D. Powell For For Management 1i Elect Director Willem P. Roelandts For For Management 1j Elect Director James E. Rogers For For Management 1k Elect Director Michael R. Splinter For For Management 1l Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Bylaws Call Special Meetings Against For Shareholder ARROW ELECTRONICS, INC. Ticker: ARW Security ID: 042735100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry W. Perry For For Management 1.2 Elect Director Philip K. Asherman For For Management 1.3 Elect Director Gail E. Hamilton For For Management 1.4 Elect Director John N. Hanson For For Management 1.5 Elect Director Richard S. Hill For For Management 1.6 Elect Director M.F. (Fran) Keeth For For Management 1.7 Elect Director Andrew C. Kerin For For Management 1.8 Elect Director Michael J. Long For For Management 1.9 Elect Director Stephen C. Patrick For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 18, 2013 Meeting Type: Annual Record Date: OCT 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Linda A. Goodspeed For For Management 1.3 Elect Director Sue E. Gove For For Management 1.4 Elect Director Earl G. Graves, Jr. For For Management 1.5 Elect Director Enderson Guimaraes For For Management 1.6 Elect Director J. R. Hyde, III For For Management 1.7 Elect Director D. Bryan Jordan For For Management 1.8 Elect Director W. Andrew McKenna For For Management 1.9 Elect Director George R. Mrkonic, Jr. For For Management 1.10 Elect Director Luis P. Nieto For For Management 1.11 Elect Director William C. Rhodes, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Lewis C. Eggebrecht For For Management 1e Elect Director Bruno Guilmart For For Management 1f Elect Director Kenneth Y. Hao For For Management 1g Elect Director Justine F. Lien For For Management 1h Elect Director Donald Macleod For For Management 1i Elect Director Peter J. Marks For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Issuance of Shares with or For For Management without Preemptive Rights 6 Approve Repurchase of up to 10 Percent For For Management of Issued Capital 7 Approve Omnibus Stock Plan For Against Management 8 Approve or Amend Severance For For Management Agreements/Change-in-Control Agreements with Hock E. Tan AVNET, INC. Ticker: AVT Security ID: 053807103 Meeting Date: NOV 08, 2013 Meeting Type: Annual Record Date: SEP 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Veronica Biggins For For Management 1.2 Elect Director Michael A. Bradley For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director Richard Hamada For For Management 1.5 Elect Director James A. Lawrence For For Management 1.6 Elect Director Frank R. Noonan For For Management 1.7 Elect Director Ray M. Robinson For For Management 1.8 Elect Director William H. Schumann III For For Management 1.9 Elect Director William P. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BRISTOW GROUP INC. Ticker: BRS Security ID: 110394103 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Stephen J. Cannon For For Management 1.3 Elect Director William E. Chiles For For Management 1.4 Elect Director Michael A. Flick For For Management 1.5 Elect Director Lori A. Gobillot For For Management 1.6 Elect Director Ian A. Godden For For Management 1.7 Elect Director Stephen A. King For For Management 1.8 Elect Director Thomas C. Knudson For For Management 1.9 Elect Director Mathew Masters For For Management 1.10 Elect Director Bruce H. Stover For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sally J. Smith For For Management 1.2 Elect Director J. Oliver Maggard For For Management 1.3 Elect Director James M. Damian For For Management 1.4 Elect Director Dale M. Applequist For For Management 1.5 Elect Director Warren E. Mack For For Management 1.6 Elect Director Michael P. Johnson For For Management 1.7 Elect Director Jerry R. Rose For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CABELA'S INCORPORATED Ticker: CAB Security ID: 126804301 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore M. Armstrong For For Management 1.2 Elect Director James W. Cabela For For Management 1.3 Elect Director John H. Edmondson For For Management 1.4 Elect Director John Gottschalk For For Management 1.5 Elect Director Dennis Highby For For Management 1.6 Elect Director Reuben Mark For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Thomas L. Millner For For Management 1.9 Elect Director Donna M. Milrod For For Management 1.10 Elect Director Beth M. Pritchard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dan O. Dinges For For Management 1b Elect Director James R. Gibbs For For Management 1c Elect Director Robert L. Keiser For For Management 1d Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Political Contributions Against For Shareholder CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 13, 2014 Meeting Type: Annual/Special Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven D. Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert C. Arzbaecher For For Management 1b Elect Director William Davisson For For Management 1c Elect Director Stephen J. Hagge For For Management 1d Elect Director Robert G. Kuhbach For For Management 1e Elect Director Edward A. Schmitt For For Management 2 Eliminate Supermajority Vote For For Management Requirement 3 Eliminate Supermajority Vote For For Management Requirement 4 Eliminate Supermajority Vote For For Management Requirement 5 Provide Right to Call Special Meeting For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Ratify Auditors For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Terrence J. Keating For For Management 1.5 Elect Director Steven W. Krablin For For Management 1.6 Elect Director Michael W. Press For For Management 1.7 Elect Director Elizabeth G. Spomer For For Management 1.8 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Charlesworth For For Management 1.2 Elect Director Monty Moran For For Management 1.3 Elect Director Kimbal Musk For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Report on Sustainability Against For Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Roger A. Cregg For For Management 1.3 Elect Director T. Kevin DeNicola For For Management 1.4 Elect Director Jacqueline P. Kane For For Management 1.5 Elect Director Richard G. Lindner For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director Robert S. Taubman For For Management 1.8 Elect Director Reginald M. Turner, Jr. For For Management 1.9 Elect Director Nina G. Vaca For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPASS MINERALS INTERNATIONAL, INC. Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley J. Bell For For Management 1.2 Elect Director Richard S. Grant For For Management 1.3 Elect Director Amy J. Yoder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Judith R. Haberkorn For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director David Bonderman For For Management 1.4 Elect Director Michael J. Glosserman For For Management 1.5 Elect Director Warren H. Haber For For Management 1.6 Elect Director John W. Hill For For Management 1.7 Elect Director Christopher J. Nassetta For For Management 1.8 Elect Director David J. Steinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 29, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For For Management 1.2 Elect Director Clyde R. Hosein For For Management 1.3 Elect Director Robert A. Ingram For For Management 1.4 Elect Director Franco Plastina For For Management 1.5 Elect Director Alan J. Ruud For For Management 1.6 Elect Director Robert L. Tillman For For Management 1.7 Elect Director Thomas H. Werner For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Horton For For Management 1b Elect Director Barbara K. Allen For For Management 1c Elect Director Bradley S. Anderson For For Management 1d Elect Director Michael R. Buchanan For For Management 1e Elect Director Michael W. Hewatt For For Management 1f Elect Director Donald J. Tomnitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: NOV 26, 2013 Meeting Type: Special Record Date: OCT 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder DIAMONDBACK ENERGY, INC. Ticker: FANG Security ID: 25278X109 Meeting Date: JUN 09, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven E. West For For Management 1.2 Elect Director Michael P. Cross For For Management 1.3 Elect Director Travis D. Stice For For Management 1.4 Elect Director David L. Houston For For Management 1.5 Elect Director Mark L. Plaumann For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Macon F. Brock, Jr. For For Management 1.3 Elect Director Mary Anne Citrino For For Management 1.4 Elect Director H. Ray Compton For For Management 1.5 Elect Director Conrad M. Hall For For Management 1.6 Elect Director Lemuel E. Lewis For For Management 1.7 Elect Director J. Douglas Perry For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn Dorsey Bleil For For Management 1.2 Elect Director John W. Clark For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Declassify the Board of Directors None For Shareholder DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director Lillian Bauder For For Management 1.3 Elect Director David A. Brandon For For Management 1.4 Elect Director W. Frank Fountain, Jr. For For Management 1.5 Elect Director Charles G. McClure, Jr. For For Management 1.6 Elect Director Gail J. McGovern For For Management 1.7 Elect Director Mark A. Murray For For Management 1.8 Elect Director James B. Nicholson For For Management 1.9 Elect Director Charles W. Pryor, Jr. For For Management 1.10 Elect Director Josue Robles, Jr. For For Management 1.11 Elect Director Ruth G. Shaw For For Management 1.12 Elect Director David A. Thomas For For Management 1.13 Elect Director James H. Vandenberghe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Political Contributions Against For Shareholder EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 07, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Robert L. Clarke For For Management 1B Elect Director Martin M. Ellen For For Management 1C Elect Director Steven R. Rowley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ENERGY XXI (BERMUDA) LIMITED Ticker: EXXI Security ID: G10082140 Meeting Date: NOV 05, 2013 Meeting Type: Annual Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cornelius Dupre, II For For Management 1.2 Elect Director Kevin Flannery For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EXELIS INC. Ticker: XLS Security ID: 30162A108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul J. Kern For For Management 1b Elect Director Mark L. Reuss For For Management 1c Elect Director Billie I. Williamson For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George 'Skip' Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For For Management 1.5 Elect Director Craig A. Jacobson For For Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For For Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Homa Bahrami For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Jami K. Nachtsheim For For Management 1.7 Elect Director Gerhard H. Parker For For Management 1.8 Elect Director James T. Richardson For For Management 1.9 Elect Director Richard H. Wills For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter K. Barker For For Management 1B Elect Director Alan M. Bennett For For Management 1C Elect Director Rosemary T. Berkery For For Management 1D Elect Director Peter J. Fluor For For Management 1E Elect Director James T. Hackett For For Management 1F Elect Director Deborah D. McWhinney For For Management 1G Elect Director Dean R. O'Hare For For Management 1H Elect Director Armando J. Olivera For For Management 1I Elect Director Joseph W. Prueher For For Management 1J Elect Director Matthew K. Rose For For Management 1K Elect Director David T. Seaton For For Management 1L Elect Director Nader H. Sultan For For Management 1M Elect Director Lynn C. Swann For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director For For Management Restricted Stock Plan 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder GENERAC HOLDINGS INC. Ticker: GNRC Security ID: 368736104 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bennett Morgan For For Management 1.2 Elect Director Todd A. Adams For For Management 1.3 Elect Director Ralph W. Castner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Melina E. Higgins For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Christine B. Mead For For Management 1.7 Elect Director David M. Moffett For For Management 1.8 Elect Director Thomas E. Moloney For For Management 1.9 Elect Director James A. Parke For For Management 1.10 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUL 18, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Donald L. Dillingham For For Management 1.3 Elect Director Craig Groeschel For For Management 1.4 Elect Director David L. Houston For For Management 1.5 Elect Director Michael S. Reddin For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 26, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard I. Beattie For For Management 1.4 Elect Director Michael J. Cave For For Management 1.5 Elect Director Georges H. Conrades For For Management 1.6 Elect Director Donald A. James For For Management 1.7 Elect Director Sara L. Levinson For For Management 1.8 Elect Director N. Thomas Linebarger For For Management 1.9 Elect Director George L. Miles, Jr. For For Management 1.10 Elect Director James A. Norling For For Management 1.11 Elect Director Keith E. Wandell For For Management 1.12 Elect Director Jochen Zeitz For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUL 10, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation from New For For Management York to Delaware 2a Elect Director Daniel N. Mendelson For For Management 2b Elect Director William F. Miller, III For For Management 2c Elect Director Ellen A. Rudnick For For Management 2d Elect Director Richard H. Stowe For For Management 2e Elect Director Cora M. Tellez For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HOMEAWAY, INC. Ticker: AWAY Security ID: 43739Q100 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey D. Brody For For Management 1.2 Elect Director Christopher ('Woody') P. For For Management Marshall 1.3 Elect Director Kevin Krone For For Management 2 Ratify Auditors For For Management HORMEL FOODS CORPORATION Ticker: HRL Security ID: 440452100 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: NOV 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Glenn S. Forbes For For Management 1.5 Elect Director Stephen M. Lacy For For Management 1.6 Elect Director John L. Morrison For For Management 1.7 Elect Director Elsa A. Murano For For Management 1.8 Elect Director Robert C. Nakasone For For Management 1.9 Elect Director Susan K. Nestegard For For Management 1.10 Elect Director Dakota A. Pippins For For Management 1.11 Elect Director Christopher J. For For Management Policinski 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P508 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar Bronfman, Jr. For For Management 1.2 Elect Director Chelsea Clinton For For Management 1.3 Elect Director Sonali De Rycker For For Management 1.4 Elect Director Barry Diller For For Management 1.5 Elect Director Michael D. Eisner For For Management 1.6 Elect Director Victor A. Kaufman For For Management 1.7 Elect Director Donald R. Keough For For Management 1.8 Elect Director Bryan Lourd For For Management 1.9 Elect Director David Rosenblatt For For Management 1.10 Elect Director Alan G. Spoon For For Management 1.11 Elect Director Alexander von For For Management Furstenberg 1.12 Elect Director Richard F. Zannino For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IGATE CORPORATION Ticker: IGTE Security ID: 45169U105 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sunil Wadhwani For For Management 1.2 Elect Director Goran Lindahl For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ISIS PHARMACEUTICALS, INC. Ticker: ISIS Security ID: 464330109 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer R. Berthelsen For For Management 1.2 Elect Director B. Lynne Parshall For For Management 1.3 Elect Director Joseph H. Wender For For Management 2 Ratify Appointment of Director Breaux For For Management B. Castleman to Fill Board Vacancy 3 Ratify Appointment of Director Joseph For For Management Loscalzo to Fill Board Vacancy 4 Increase Authorized Common Stock For For Management 5 Amend Non-Employee Director Stock For For Management Option Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juan Jose Suarez Coppel For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Linda Fayne Levinson For For Management 1d Elect Director Craig L. Martin For For Management 1e Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management JDS UNIPHASE CORPORATION Ticker: JDSU Security ID: 46612J507 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith Barnes For For Management 1.2 Elect Director Martin A. Kaplan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JETBLUE AIRWAYS CORPORATION Ticker: JBLU Security ID: 477143101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David Barger For For Management 1b Elect Director Jens Bischof For For Management 1c Elect Director Peter Boneparth For For Management 1d Elect Director David Checketts For For Management 1e Elect Director Virginia Gambale For For Management 1f Elect Director Stephan Gemkow For For Management 1g Elect Director Ellen Jewett For For Management 1h Elect Director Stanley McChrystal For For Management 1i Elect Director Joel Peterson For For Management 1j Elect Director Ann Rhoades For For Management 1k Elect Director Frank Sica For For Management 1l Elect Director Thomas Winkelmann For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder KAPSTONE PAPER AND PACKAGING CORPORATION Ticker: KS Security ID: 48562P103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Chapman For For Management 1.2 Elect Director Ronald J. Gidwitz For For Management 1.3 Elect Director Matthew Kaplan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bernard W. Aronson For For Management 1.2 Elect Director Lawrence S. Benjamin For For Management 1.3 Elect Director Raul J. Fernandez For For Management 1.4 Elect Director Kenneth B. Gilman For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director Kenneth P. Kopelman For For Management 1.7 Elect Director Kay Koplovitz For For Management 1.8 Elect Director Craig A. Leavitt For For Management 1.9 Elect Director Deborah J. Lloyd For For Management 1.10 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Other Business For Against Management KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph A. Carrabba For For Management 1.2 Elect Director Charles P. Cooley For For Management 1.3 Elect Director Alexander M. Cutler For For Management 1.4 Elect Director H. James Dallas For For Management 1.5 Elect Director Elizabeth R. Gile For For Management 1.6 Elect Director Ruth Ann M. Gillis For For Management 1.7 Elect Director William G. Gisel, Jr. For For Management 1.8 Elect Director Richard J. Hipple For For Management 1.9 Elect Director Kristen L. Manos For For Management 1.10 Elect Director Beth E. Mooney For For Management 1.11 Elect Director Demos Parneros For For Management 1.12 Elect Director Barbara R. Snyder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 07, 2013 Meeting Type: Annual Record Date: SEP 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin B. Anstice For For Management 1.2 Elect Director Eric K. Brandt For For Management 1.3 Elect Director Michael R. Cannon For For Management 1.4 Elect Director Youssef A. El-Mansy For For Management 1.5 Elect Director Christine A. Heckart For For Management 1.6 Elect Director Grant M. Inman For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Stephen G. Newberry For For Management 1.9 Elect Director Krishna C. Saraswat For For Management 1.10 Elect Director William R. Spivey For For Management 1.11 Elect Director Abhijit Y. Talwalkar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LIFE TIME FITNESS, INC. Ticker: LTM Security ID: 53217R207 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bahram Akradi For For Management 1b Elect Director Giles H. Bateman For For Management 1c Elect Director Jack W. Eugster For For Management 1d Elect Director Guy C. Jackson For For Management 1e Elect Director John K. Lloyd For For Management 1f Elect Director Martha 'Marti' A. For For Management Morfitt 1g Elect Director John B. Richards For For Management 1h Elect Director Joseph S. Vassalluzzo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINCOLN NATIONAL CORPORATION Ticker: LNC Security ID: 534187109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis R. Glass For For Management 1.2 Elect Director Gary C. Kelly For For Management 1.3 Elect Director Michael F. Mee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 06, 2013 Meeting Type: Annual Record Date: SEP 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director E. Gary Cook For For Management 1b Elect Director Kurt M. Landgraf For For Management 1c Elect Director John W. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management LULULEMON ATHLETICA INC. Ticker: LULU Security ID: 550021109 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Casey For For Management 1.2 Elect Director RoAnn Costin For For Management 1.3 Elect Director Laurent Potdevin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management MANPOWERGROUP INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cari M. Dominguez For For Management 1.2 Elect Director Roberto Mendoza For For Management 1.3 Elect Director Jonas Prising For For Management 1.4 Elect Director Elizabeth P. Sartain For For Management 1.5 Elect Director Edward J. Zore For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For For Management 1.2 Elect Director Waldemar A. Carlo For For Management 1.3 Elect Director Michael B. Fernandez For For Management 1.4 Elect Director Roger K. Freeman For For Management 1.5 Elect Director Paul G. Gabos For For Management 1.6 Elect Director Pascal J. Goldschmidt For For Management 1.7 Elect Director Manuel Kadre For For Management 1.8 Elect Director Roger J. Medel For For Management 1.9 Elect Director Donna E. Shalala For For Management 1.10 Elect Director Enrique J. Sosa For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICHAEL KORS HOLDINGS LIMITED Ticker: KORS Security ID: G60754101 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Michael Kors as a Director For For Management 1b Elect Judy Gibbons as a Director For For Management 1c Elect Lawrence Stroll as a Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MICROS SYSTEMS, INC. Ticker: MCRS Security ID: 594901100 Meeting Date: NOV 22, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. L. Giannopoulos For For Management 1.2 Elect Director Peter A. Altabef For For Management 1.3 Elect Director Louis M. Brown, Jr. For For Management 1.4 Elect Director B. Gary Dando For For Management 1.5 Elect Director F. Suzanne Jenniches For For Management 1.6 Elect Director John G. Puente For For Management 1.7 Elect Director Dwight S. Taylor For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Amend Stock Option Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: APR 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Mark J. Hall For For Management 1.4 Elect Director Norman C. Epstein For For Management 1.5 Elect Director Benjamin M. Polk For For Management 1.6 Elect Director Sydney Selati For For Management 1.7 Elect Director Harold C. Taber, Jr. For For Management 1.8 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Adopt Policy and Report on Board Against For Shareholder Diversity NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Phyllis J. Campbell For For Management 1b Elect Director Michelle M. Ebanks For For Management 1c Elect Director Enrique Hernandez, Jr. For For Management 1d Elect Director Robert G. Miller For For Management 1e Elect Director Blake W. Nordstrom For For Management 1f Elect Director Erik B. Nordstrom For For Management 1g Elect Director Peter E. Nordstrom For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director Brad D. Smith For For Management 1j Elect Director B. Kevin Turner For For Management 1k Elect Director Robert D. Walter For For Management 1l Elect Director Alison A. Winter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David O'Reilly For For Management 1b Elect Director Larry O'Reilly For For Management 1c Elect Director Rosalie O'Reilly Wooten For For Management 1d Elect Director Jay D. Burchfield For For Management 1e Elect Director Thomas T. Hendrickson For For Management 1f Elect Director Paul R. Lederer For For Management 2 Amend Articles of Incorporation of the For Against Management Company's Subsidiary O'Reilly Automotive Stores, Inc. 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against For Shareholder OWENS CORNING Ticker: OC Security ID: 690742101 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann Iverson For For Management 1.2 Elect Director Edward F. Lonergan For For Management 1.3 Elect Director John D. Williams For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred K. Foulkes For For Management 1.2 Elect Director Ronald M. Shaich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 23, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Kevin A. Lobo For For Management 1.6 Elect Director Klaus-Peter Muller For Withhold Management 1.7 Elect Director Candy M. Obourn For For Management 1.8 Elect Director Joseph M. Scaminace For For Management 1.9 Elect Director Wolfgang R. Schmitt For For Management 1.10 Elect Director Ake Svensson For For Management 1.11 Elect Director James L. Wainscott For For Management 1.12 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin M. Farr For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director R. M. (Mark) Schreck For For Management 1.4 Elect Director William G. Van Dyke For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Dennis H. Ferro For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Teresa Beck For For Management 1b Elect Director R. Don Cash For For Management 1c Elect Director Laurence M. Downes For For Management 1d Elect Director Christopher A. Helms For For Management 1e Elect Director Ronald W. Jibson For For Management 1f Elect Director Rebecca Ranich For For Management 1g Elect Director Harris H. Simmons For For Management 1h Elect Director Bruce A. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROCKWOOD HOLDINGS, INC. Ticker: ROC Security ID: 774415103 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Doug Maine For For Management 1.2 Elect Director Alejandro Wolff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Shay For For Management 1.2 Elect Director Alfred B. DelBello For For Management 1.3 Elect Director Joseph J. DePaolo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Christine King For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David W. Biegler For For Management 1b Elect Director J. Veronica Biggins For For Management 1c Elect Director Douglas H. Brooks For For Management 1d Elect Director William H. Cunningham For For Management 1e Elect Director John G. Denison For For Management 1f Elect Director Gary C. Kelly For For Management 1g Elect Director Nancy B. Loeffler For For Management 1h Elect Director John T. Montford For For Management 1i Elect Director Thomas M. Nealon For For Management 1j Elect Director Daniel D. Villanueva For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SPROUTS FARMERS MARKET, INC. Ticker: SFM Security ID: 85208M102 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terri Funk Graham For For Management 1.2 Elect Director George G. Golleher For For Management 1.3 Elect Director Steven H. Townsend For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 17, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Steven Rosenberg For For Management 1.6 Elect Director Allan E. Rubenstein For For Management 1.7 Elect Director Robert S. Weiss For For Management 1.8 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Liam E. McGee For For Management 1d Elect Director Kathryn A. Mikells For For Management 1e Elect Director Michael G. Morris For For Management 1f Elect Director Thomas A. Renyi For For Management 1g Elect Director Julie G. Richardson For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director H. Patrick Swygert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management THE J. M. SMUCKER COMPANY Ticker: SJM Security ID: 832696405 Meeting Date: AUG 14, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathryn W. Dindo For For Management 1b Elect Director Robert B. Heisler, Jr. For For Management 1c Elect Director Richard K. Smucker For For Management 1d Elect Director Paul Smucker Wagstaff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Declassify the Board of Directors For For Management THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene T. Begley For For Management 1b Elect Director Steven D. Black For For Management 1c Elect Director Borje E. Ekholm For For Management 1d Elect Director Robert Greifeld For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director John D. Markese For For Management 1h Elect Director Ellyn A. McColgan For For Management 1i Elect Director Thomas F. O Neill For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Charter to Remove Certain For For Management Provisions THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Darren R. Huston For For Management 1.8 Elect Director Nancy B. Peretsman For For Management 1.9 Elect Director Thomas E. Rothman For For Management 1.10 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder TIDEWATER INC. Ticker: TDW Security ID: 886423102 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Jay Allison For For Management 1.2 Elect Director James C. Day For For Management 1.3 Elect Director Richard T. du Moulin For For Management 1.4 Elect Director Morris E. Foster For For Management 1.5 Elect Director J. Wayne Leonard For For Management 1.6 Elect Director Jon C. Madonna For For Management 1.7 Elect Director Richard A. Pattarozzi For For Management 1.8 Elect Director Jeffrey M. Platt For For Management 1.9 Elect Director Nicholas J. Sutton For For Management 1.10 Elect Director Cindy B. Taylor For For Management 1.11 Elect Director Dean E. Taylor For For Management 1.12 Elect Director Jack E. Thompson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Charles W. Matthews For For Management 1.8 Elect Director Douglas L. Rock For For Management 1.9 Elect Director Dunia A. Shive For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRIPADVISOR, INC. Ticker: TRIP Security ID: 896945201 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For Withhold Management 1.2 Elect Director Stephen Kaufer For Withhold Management 1.3 Elect Director Jonathan F. Miller For For Management 1.4 Elect Director Dipchand (Deep) Nishar For For Management 1.5 Elect Director Jeremy Philips For For Management 1.6 Elect Director Spencer M. Rascoff For For Management 1.7 Elect Director Christopher W. Shean For Withhold Management 1.8 Elect Director Sukhinder Singh Cassidy For For Management 1.9 Elect Director Robert S. Wiesenthal For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francois J. Castaing For For Management 1.2 Elect Director Michael R. Gambrell For For Management 1.3 Elect Director David W. Meline For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against For Shareholder Use of Gestation Crates in Supply U.S. SILICA HOLDINGS, INC. Ticker: SLCA Security ID: 90346E103 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Avramovich For For Management 1.2 Elect Director Peter Bernard For For Management 1.3 Elect Director William J. Kacal For For Management 1.4 Elect Director Charles Shaver For For Management 1.5 Elect Director Bryan A. Shinn For For Management 1.6 Elect Director J. Michael Stice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Gibbs For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Carin Marcy Barth For For Management 2.2 Elect Director Paul L. Foster For For Management 2.3 Elect Director L. Frederick Francis For Withhold Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dorothy C. Jenkins For Withhold Management 1.2 Elect Director Max L. Lukens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Miller For For Management 1.2 Elect Director D. Boone Wayson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Board Qualifications For Against Management 6 Report on Political Contributions Against For Shareholder YELP INC. Ticker: YELP Security ID: 985817105 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane Irvine For For Management 1.2 Elect Director Max Levchin For For Management 1.3 Elect Director Mariam Naficy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Paul M. Bisaro For For Management 1d Elect Director Gail K. Boudreaux For For Management 1e Elect Director David C. Dvorak For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management Scout Small Cap Fund series of the Scout Funds proxy voting record 7/1/13 to 6/30/14 Scout Small Cap ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ron Cohen For For Management 1.2 Elect Director Lorin J. Randall For For Management 1.3 Elect Director Steven M. Rauscher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADTRAN, INC. Ticker: ADTN Security ID: 00738A106 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Stanton For For Management 1.2 Elect Director H. Fenwick Huss For For Management 1.3 Elect Director William L. Marks For For Management 1.4 Elect Director James E. Matthews For For Management 1.5 Elect Director Balan Nair For For Management 1.6 Elect Director Roy J. Nichols For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AEGION CORPORATION Ticker: AEGN Security ID: 00770F104 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Joseph Burgess For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director Stephanie A. Cuskley For For Management 1.4 Elect Director Charles R. Gordon For For Management 1.5 Elect Director Juanita H. Hinshaw For For Management 1.6 Elect Director M. Richard Smith For For Management 1.7 Elect Director Alfred L. Woods For For Management 1.8 Elect Director Phillip D. Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Connolly For For Management 1.2 Elect Director Jeffrey A. Dorsey For For Management 1.3 Elect Director Morad Tahbaz For For Management 1.4 Elect Director Aaron D. Todd For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Kapoor For For Management 1.2 Elect Director Ronald M. Johnson For Withhold Management 1.3 Elect Director Brian Tambi For For Management 1.4 Elect Director Steven J. Meyer For Withhold Management 1.5 Elect Director Alan Weinstein For For Management 1.6 Elect Director Kenneth S. Abramowitz For Withhold Management 1.7 Elect Director Adrienne L. Graves For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patricia M. Bedient For For Management 1.2 Elect Director Marion C. Blakey For For Management 1.3 Elect Director Phyllis J. Campbell For For Management 1.4 Elect Director Jessie J. Knight, Jr. For For Management 1.5 Elect Director Dennis F. Madsen For For Management 1.6 Elect Director Byron I. Mallott For For Management 1.7 Elect Director Helvi K. Sandvik For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Bradley D. Tilden For For Management 1.10 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Adjust Par Value of Common Stock For For Management 6 Require Independent Board Chairman Against Against Shareholder AMBARELLA, INC. Ticker: AMBA Security ID: G037AX101 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie D. Kohn For For Management 1.2 Elect Director D. Jeffrey Richardson For For Management 1.3 Elect Director Lip-Bu Tan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BALCHEM CORPORATION Ticker: BCPC Security ID: 057665200 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Fischer For For Management 1.2 Elect Director Perry W. Premdas For For Management 1.3 Elect Director John Y. Televantos For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEBE STORES, INC. Ticker: BEBE Security ID: 075571109 Meeting Date: NOV 22, 2013 Meeting Type: Annual Record Date: SEP 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Manny Mashouf For For Management 1.2 Elect Director Barbara Bass For For Management 1.3 Elect Director Steve Birkhold For For Management 1.4 Elect Director Cynthia Cohen For For Management 1.5 Elect Director Corrado Federico For For Management 1.6 Elect Director Narender (Narry) Singh For For Management 1.7 Elect Director Caden Wang For For Management 2 Ratify Auditors For For Management BROADSOFT, INC. Ticker: BSFT Security ID: 11133B409 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Bernardi For For Management 1.2 Elect Director John D. Markley, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen W. Fesik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 15, 2013 Meeting Type: Annual Record Date: AUG 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director I. Martin Inglis For For Management 1.2 Elect Director Peter N. Stephans For For Management 1.3 Elect Director Kathryn C. Turner For For Management 1.4 Elect Director Stephen M. Ward, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELADON GROUP, INC. Ticker: CGI Security ID: 150838100 Meeting Date: DEC 11, 2013 Meeting Type: Annual Record Date: OCT 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen Russell For For Management 1.2 Elect Director Anthony Heyworth For For Management 1.3 Elect Director Catherine Langham For For Management 1.4 Elect Director Michael Miller For For Management 1.5 Elect Director Paul Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Terrence J. Keating For For Management 1.5 Elect Director Steven W. Krablin For For Management 1.6 Elect Director Michael W. Press For For Management 1.7 Elect Director Elizabeth G. Spomer For For Management 1.8 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COHEN & STEERS, INC. Ticker: CNS Security ID: 19247A100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Martin Cohen For For Management 1b Elect Director Robert H. Steers For For Management 1c Elect Director Peter L. Rhein For For Management 1d Elect Director Richard P. Simon For For Management 1e Elect Director Edmond D. Villani For For Management 1f Elect Director Frank T. Connor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER PROGRAMS AND SYSTEMS, INC. Ticker: CPSI Security ID: 205306103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Dye For For Management 1.2 Elect Director A. Robert Outlaw, Jr. For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Restricted Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONVERSANT, INC. Ticker: CNVR Security ID: 21249J105 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Zarley For For Management 1.2 Elect Director David S. Buzby For For Management 1.3 Elect Director Brian Smith For For Management 1.4 Elect Director Jeffrey F. Rayport For For Management 1.5 Elect Director James R. Peters For For Management 1.6 Elect Director James A. Crouthamel For For Management 1.7 Elect Director John Giuliani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Costley For For Management 1.2 Elect Director Sandra L. Helton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: NOV 13, 2013 Meeting Type: Proxy Contest Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Thomas H. Barr For For Management 1.2 Elect Director James W. Bradford For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Glenn A. Davenport For For Management 1.5 Elect Director Richard J. Dobkin For For Management 1.6 Elect Director Norman E. Johnson For For Management 1.7 Elect Director William W. McCarten For For Management 1.8 Elect Director Coleman H. Peterson For For Management 1.9 Elect Director Andrea M. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Shareholders Express Support for For For Shareholder Company's Decision to Work Toward Ending Use of Gestation Crate Pork 5 Approve Special Dividends Against Against Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Sardar Biglari For Did Not Vote Shareholder 1.2 Elect Director Philip L. Cooley For Did Not Vote Shareholder 1.3 Management Nominee - Thomas H. Barr For Did Not Vote Shareholder 1.4 Management Nominee - Sandra B. Cochran For Did Not Vote Shareholder 1.5 Management Nominee - Glenn A. Davenport For Did Not Vote Shareholder 1.6 Management Nominee - Norman E. Johnson For Did Not Vote Shareholder 1.7 Management Nominee - William W. For Did Not Vote Shareholder McCarten 1.8 Management Nominee - Coleman H. For Did Not Vote Shareholder Peterson 1.9 Management Nominee - Andrea M. Weiss For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors None Did Not Vote Management 4 Shareholders Express Support for None Did Not Vote Shareholder Company's Decision to Work Toward Ending Use of Gestation Crate Pork 5 Approve Special Dividends For Did Not Vote Management CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: APR 23, 2014 Meeting Type: Proxy Contest Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Seek Sale of Company/Assets Against Against Shareholder 2 Amend Tennessee Business Corporation Against Against Shareholder Act to Permit Biglari Capital to Engage in Extraordinary Transaction with the Company # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1 Seek Sale of Company/Assets For Did Not Vote Shareholder 2 Amend Tennessee Business Corporation For Did Not Vote Shareholder Act to Permit Biglari Capital to Engage in Extraordinary Transaction with the Company CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 29, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For For Management 1.2 Elect Director Clyde R. Hosein For For Management 1.3 Elect Director Robert A. Ingram For For Management 1.4 Elect Director Franco Plastina For For Management 1.5 Elect Director Alan J. Ruud For For Management 1.6 Elect Director Robert L. Tillman For For Management 1.7 Elect Director Thomas H. Werner For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DAKTRONICS, INC. Ticker: DAKT Security ID: 234264109 Meeting Date: AUG 21, 2013 Meeting Type: Annual Record Date: JUN 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Morgan For For Management 1.2 Elect Director John L. Mulligan For For Management 1.3 Elect Director Bruce W. Tobin For For Management 2 Approve Decrease in Size of Board For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Other Business For Against Management DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: NOV 26, 2013 Meeting Type: Special Record Date: OCT 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Dirk Kloosterboer For For Management 1.5 Elect Director Charles Macaluso For For Management 1.6 Elect Director John D. March For For Management 1.7 Elect Director Michael Urbut For For Management 2 Change Company Name For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EHEALTH, INC. Ticker: EHTH Security ID: 28238P109 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. Shaughnessy For For Management 1.2 Elect Director Randall S. Livingston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management ELECTRONICS FOR IMAGING, INC. Ticker: EFII Security ID: 286082102 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Brown For For Management 1.2 Elect Director Gill Cogan For For Management 1.3 Elect Director Guy Gecht For For Management 1.4 Elect Director Thomas Georgens For For Management 1.5 Elect Director Richard A. Kashnow For For Management 1.6 Elect Director Dan Maydan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ERICKSON INCORPORATED Ticker: EAC Security ID: 29482P100 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hank Halter For For Management 1.2 Elect Director Quinn Morgan For Withhold Management 1.3 Elect Director Meredith R. Siegfried For For Management 2 Ratify Auditors For For Management EVERBANK FINANCIAL CORP Ticker: EVER Security ID: 29977G102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Blake Wilson For For Management 1.2 Elect Director Mitchell M. Leidner For For Management 1.3 Elect Director William Sanford For For Management 1.4 Elect Director Richard P. Schifter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FINISAR CORPORATION Ticker: FNSR Security ID: 31787A507 Meeting Date: SEP 03, 2013 Meeting Type: Annual Record Date: JUL 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry S. Rawls For For Management 1.2 Elect Director Robert N. Stephens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FUSION-IO, INC. Ticker: FIO Security ID: 36112J107 Meeting Date: NOV 21, 2013 Meeting Type: Annual Record Date: SEP 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Raymond Bingham For For Management 1.2 Elect Director Scott D. Sandell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mortimer B. Fuller, III For For Management 1.2 Elect Director John C. Hellmann For For Management 1.3 Elect Director Robert M. Melzer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENOMIC HEALTH, INC. Ticker: GHDX Security ID: 37244C101 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kimberly J. Popovits For For Management 1.2 Elect Director Felix J. Baker For For Management 1.3 Elect Director Julian C. Baker For For Management 1.4 Elect Director Fred E. Cohen For For Management 1.5 Elect Director Samuel D. Colella For For Management 1.6 Elect Director Henry J. Fuchs For For Management 1.7 Elect Director Ginger L. Graham For For Management 1.8 Elect Director Randall S. Livingston For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management GEOSPACE TECHNOLOGIES CORPORATION Ticker: GEOS Security ID: 37364X109 Meeting Date: AUG 20, 2013 Meeting Type: Special Record Date: JUL 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management 2 Ratify Options Granted Under the 1997 For For Management Key Employees Stock Option Plan GEOSPACE TECHNOLOGIES CORPORATION Ticker: GEOS Security ID: 37364X109 Meeting Date: FEB 06, 2014 Meeting Type: Annual Record Date: DEC 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Thomas L. Davis For For Management 1B Elect Director Richard F. Miles For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Omnibus Stock Plan For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUL 18, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Donald L. Dillingham For For Management 1.3 Elect Director Craig Groeschel For For Management 1.4 Elect Director David L. Houston For For Management 1.5 Elect Director Michael S. Reddin For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HANGER, INC. Ticker: HGR Security ID: 41043F208 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vinit K. Asar For For Management 1.2 Elect Director Christopher B. Begley For For Management 1.3 Elect Director Thomas P. Cooper For For Management 1.4 Elect Director Cynthia L. Feldmann For For Management 1.5 Elect Director Eric A. Green For Withhold Management 1.6 Elect Director Stephen E. Hare For Withhold Management 1.7 Elect Director Richard R. Pettingill For For Management 1.8 Elect Director Patricia B. Shrader For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HITTITE MICROWAVE CORPORATION Ticker: HITT Security ID: 43365Y104 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory R. Beecher For For Management 1.2 Elect Director Ernest L. Godshalk For For Management 1.3 Elect Director Rick D. Hess For For Management 1.4 Elect Director Adrienne M. Markham For For Management 1.5 Elect Director Brian P. McAloon For For Management 1.6 Elect Director Steve Sanghi For For Management 1.7 Elect Director Franklin Weigold For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUL 10, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation from New For For Management York to Delaware 2a Elect Director Daniel N. Mendelson For For Management 2b Elect Director William F. Miller, III For For Management 2c Elect Director Ellen A. Rudnick For For Management 2d Elect Director Richard H. Stowe For For Management 2e Elect Director Cora M. Tellez For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Craig R. Callen For For Management 1b Elect Director Robert M. Holster For For Management 1c Elect Director William C. Lucia For For Management 1d Elect Director Bart M. Schwartz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ICU MEDICAL, INC. Ticker: ICUI Security ID: 44930G107 Meeting Date: JUN 09, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Amend Certificate of Incorporation For For Management 3.1 Elect Director John J. Connors For For Management 3.2 Elect Director Joseph R. Saucedo For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation II-VI INCORPORATED Ticker: IIVI Security ID: 902104108 Meeting Date: NOV 01, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter W. Sognefest For For Management 1b Elect Director Francis J. Kramer For For Management 1c Elect Director Wendy F. DiCicco For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IROBOT CORPORATION Ticker: IRBT Security ID: 462726100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gail Deegan For For Management 1.2 Elect Director Andrea Geisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement None For Shareholder J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Robert J. Cresci For For Management 1c Elect Director W. Brian Kretzmer For For Management 1d Elect Director Richard S. Ressler For For Management 1e Elect Director Stephen Ross For For Management 1f Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew C. Flanigan For For Management 1.2 Elect Director Wesley A. Brown For For Management 1.3 Elect Director Marla K. Shepard For For Management 1.4 Elect Director John F. Prim For For Management 1.5 Elect Director Thomas H. Wilson For For Management 1.6 Elect Director Jacque R. Fiegel For For Management 1.7 Elect Director Thomas A. Wimsett For For Management 1.8 Elect Director Laura G. Kelly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Alario For For Management 1.2 Elect Director David W. Grzebinski For For Management 1.3 Elect Director Richard R. Stewart For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIQUIDITY SERVICES, INC. Ticker: LQDT Security ID: 53635B107 Meeting Date: FEB 27, 2014 Meeting Type: Annual Record Date: JAN 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phillip A. Clough For For Management 1.2 Elect Director George H. Ellis For For Management 1.3 Elect Director Jaime Mateus-Tique For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: SEP 27, 2013 Meeting Type: Special Record Date: AUG 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adjourn Meeting For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Eric Bolton, Jr. For For Management 1b Elect Director Alan B. Graf, Jr. For For Management 1c Elect Director Ralph Horn For For Management 1d Elect Director James K. Lowder For For Management 1e Elect Director Thomas H. Lowder For For Management 1f Elect Director Claude B. Nielsen For For Management 1g Elect Director Philip W. Norwood For For Management 1h Elect Director Harold W. Ripps For For Management 1i Elect Director W. Reid Sanders For For Management 1j Elect Director William B. Sansom For For Management 1k Elect Director Gary Shorb For For Management 1l Elect Director John W. Spiegel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management MONOTYPE IMAGING HOLDINGS INC. Ticker: TYPE Security ID: 61022P100 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Lentz For For Management 1.2 Elect Director Douglas J. Shaw For For Management 1.3 Elect Director Peter J. Simone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management MONRO MUFFLER BRAKE, INC. Ticker: MNRO Security ID: 610236101 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Danziger For For Management 1.2 Elect Director Robert G. Gross For For Management 1.3 Elect Director Stephen C. McCluski For For Management 1.4 Elect Director Robert E. Mellor For For Management 1.5 Elect Director Peter J. Solomon For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management NATURAL GROCERS BY VITAMIN COTTAGE, INC. Ticker: NGVC Security ID: 63888U108 Meeting Date: MAR 05, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zephyr Isely For Withhold Management 1.2 Elect Director Michael T. Campbell For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NETGEAR, INC. Ticker: NTGR Security ID: 64111Q104 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick C. S. Lo For For Management 1.2 Elect Director Jocelyn E. Carter-Miller For For Management 1.3 Elect Director Ralph E. Faison For For Management 1.4 Elect Director A. Timothy Godwin For For Management 1.5 Elect Director Jef Graham For For Management 1.6 Elect Director Linwood A. Lacy, Jr. For For Management 1.7 Elect Director Gregory J. Rossmann For For Management 1.8 Elect Director Barbara V. Scherer For For Management 1.9 Elect Director Julie A. Shimer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randy D. Lindholm For For Management 1.2 Elect Director Sara J. White For For Management 1.3 Elect Director Joanne B. Bauer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEREGRINE SEMICONDUCTOR CORPORATION Ticker: PSMI Security ID: 71366R703 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Allen For For Management 1.2 Elect Director Robert D. Pavey For For Management 1.3 Elect Director Carl P. Schlachte For Withhold Management 2 Ratify Auditors For For Management PLANTRONICS, INC. Ticker: PLT Security ID: 727493108 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marv Tseu For For Management 1.2 Elect Director Ken Kannappan For For Management 1.3 Elect Director Brian Dexheimer For For Management 1.4 Elect Director Robert Hagerty For For Management 1.5 Elect Director Gregg Hammann For For Management 1.6 Elect Director John Hart For For Management 1.7 Elect Director Marshall Mohr For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott M. Tabakin For For Management 1.2 Elect Director James M. Voss For For Management 1.3 Elect Director Marjorie M. Connelly For For Management 1.4 Elect Director James A. Nussle For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POWERSECURE INTERNATIONAL, INC. Ticker: POWR Security ID: 73936N105 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Collins For For Management 1.2 Elect Director A. Dale Jenkins For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCIQUEST, INC. Ticker: SQI Security ID: 80908T101 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy J. Buckley For For Management 1.2 Elect Director Daniel F. Gillis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SEMTECH CORPORATION Ticker: SMTC Security ID: 816850101 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen M. Antle For For Management 1.2 Elect Director W. Dean Baker For For Management 1.3 Elect Director James P. Burra For For Management 1.4 Elect Director Bruce C. Edwards For For Management 1.5 Elect Director Rockell N. Hankin For For Management 1.6 Elect Director James T. Lindstrom For For Management 1.7 Elect Director Mohan R. Maheswaran For For Management 1.8 Elect Director John L. Piotrowski For For Management 1.9 Elect Director Carmelo J. Santoro For For Management 1.10 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Shay For For Management 1.2 Elect Director Alfred B. DelBello For For Management 1.3 Elect Director Joseph J. DePaolo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIRONA DENTAL SYSTEMS, INC. Ticker: SIRO Security ID: 82966C103 Meeting Date: FEB 19, 2014 Meeting Type: Annual Record Date: DEC 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William K. Hood For For Management 1.2 Elect Director Thomas Jetter For For Management 1.3 Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1.4 Elect Director Jeffrey T. Slovin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management SOTHEBY'S Ticker: BID Security ID: 835898107 Meeting Date: MAY 06, 2014 Meeting Type: Proxy Contest Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Green Card) None 1.1 Elect Director John M. Angelo For Did Not Vote Management 1.2 Elect Director Jessica M. Bibliowicz For Did Not Vote Management 1.3 Elect Director Kevin C. Conroy For Did Not Vote Management 1.4 Elect Director Domenico De Sole For Did Not Vote Management 1.5 Elect Director The Duke of Devonshire For Did Not Vote Management 1.6 Elect Director Daniel Meyer For Did Not Vote Management 1.7 Elect Director Allen Questrom For Did Not Vote Management 1.8 Elect Director William F. Ruprecht For Did Not Vote Management 1.9 Elect Director Marsha E. Simms For Did Not Vote Management 1.10 Elect Director Robert S. Taubman For Did Not Vote Management 1.11 Elect Director Diana L. Taylor For Did Not Vote Management 1.12 Elect Director Dennis M. Weibling For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1.1 Elect Director Daniel S. Loeb For For Shareholder 1.2 Elect Director Harry J. Wilson For Withhold Shareholder 1.3 Elect Director Olivier Reza For For Shareholder 1.4 Management Nominee - John M. Angelo For For Shareholder 1.5 Management Nominee - Kevin C. Conroy For For Shareholder 1.6 Management Nominee - Domenico De Sole For For Shareholder 1.7 Management Nominee - The Duke of For For Shareholder Devonshire 1.8 Management Nominee - Allen Questrom For For Shareholder 1.9 Management Nominee - William F. For For Shareholder Ruprecht 1.10 Management Nominee - Marsha E. Simms For For Shareholder 1.11 Management Nominee - Diana L. Taylor For For Shareholder 1.12 Management Nominee - Dennis M. Weibling For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation SOTHEBY'S Ticker: BID Security ID: 835898107 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Angelo For For Management 1.2 Elect Director Jessica M. Bibliowicz For For Management 1.3 Elect Director Kevin C. Conroy For For Management 1.4 Elect Director Domenico De Sole For For Management 1.5 Elect Director The Duke Of Devonshire For For Management 1.6 Elect Director Daniel S. Loeb For For Management 1.7 Elect Director Daniel Meyer For For Management 1.8 Elect Director Allen Questrom For For Management 1.9 Elect Director Olivier Reza For For Management 1.10 Elect Director William F. Ruprecht For For Management 1.11 Elect Director Marsha E. Simms For For Management 1.12 Elect Director Robert S. Taubman For For Management 1.13 Elect Director Diana L. Taylor For For Management 1.14 Elect Director Dennis M. Weibling For For Management 1.15 Elect Director Harry J. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPS COMMERCE, INC. Ticker: SPSC Security ID: 78463M107 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Archie C. Black For For Management 1.2 Elect Director Michael B. Gorman For For Management 1.3 Elect Director Martin J. Leestma For For Management 1.4 Elect Director James B. Ramsey For For Management 1.5 Elect Director Michael A. Smerklo For For Management 1.6 Elect Director Philip E. Soran For For Management 1.7 Elect Director Sven A. Wehrwein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STEINER LEISURE LIMITED Ticker: STNR Security ID: P8744Y102 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard I. Fluxman For For Management 1.2 Elect Director Michele Steiner Warshaw For For Management 1.3 Elect Director Steven J. Preston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STRATASYS LTD. Ticker: SSYS Security ID: M85548101 Meeting Date: SEP 12, 2013 Meeting Type: Special Record Date: AUG 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Compensation Policy for the For For Management Directors and Officers of the Company A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. TEAM HEALTH HOLDINGS, INC. Ticker: TMH Security ID: 87817A107 Meeting Date: MAY 19, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg Roth For For Management 1.2 Elect Director James L. Bierman For For Management 1.3 Elect Director Mary R. Grealy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TELEDYNE TECHNOLOGIES INCORPORATED Ticker: TDY Security ID: 879360105 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Ruth E. Bruch For For Management 1.3 Elect Director Frank V. Cahouet For For Management 1.4 Elect Director Kenneth C. Dahlberg For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For For Management 1.5 Elect Director Robert E. Campbell For For Management 1.6 Elect Director Bill L. Fairfield For For Management 1.7 Elect Director Bruce L. Hoberman For For Management 1.8 Elect Director John P. Peetz, III For For Management 1.9 Elect Director Michael E. Huss For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIBCO SOFTWARE INC. Ticker: TIBX Security ID: 88632Q103 Meeting Date: APR 03, 2014 Meeting Type: Annual Record Date: FEB 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vivek Y. Ranadive For For Management 1.2 Elect Director Nanci E. Caldwell For For Management 1.3 Elect Director Eric C.W. Dunn For For Management 1.4 Elect Director Peter J. Job For For Management 1.5 Elect Director David J. West For For Management 1.6 Elect Director Philip K. Wood For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 18, 2013 Meeting Type: Annual Record Date: MAY 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Elmer L. Doty For Against Management 1.3 Elect Director John G. Drosdick For For Management 1.4 Elect Director Ralph E. Eberhart For For Management 1.5 Elect Director Jeffry D. Frisby For For Management 1.6 Elect Director Richard C. Gozon For For Management 1.7 Elect Director Richard C. Ill For For Management 1.8 Elect Director William L. Mansfield For For Management 1.9 Elect Director Adam J. Palmer For For Management 1.10 Elect Director Joseph M. Silvestri For For Management 1.11 Elect Director George Simpson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management U.S. PHYSICAL THERAPY, INC. Ticker: USPH Security ID: 90337L108 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerald L. Pullins For For Management 1.2 Elect Director Christopher J. Reading For For Management 1.3 Elect Director Lawrance W. McAfee For For Management 1.4 Elect Director Daniel C. Arnold For For Management 1.5 Elect Director Mark J. Brookner For For Management 1.6 Elect Director Harry S. Chapman For For Management 1.7 Elect Director Bernard A. Harris, Jr. For For Management 1.8 Elect Director Marlin W. Johnston For For Management 1.9 Elect Director Reginald E. Swanson For For Management 1.10 Elect Director Clayton K. Trier For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management U.S. SILICA HOLDINGS, INC. Ticker: SLCA Security ID: 90346E103 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Avramovich For For Management 1.2 Elect Director Peter Bernard For For Management 1.3 Elect Director William J. Kacal For For Management 1.4 Elect Director Charles Shaver For For Management 1.5 Elect Director Bryan A. Shinn For For Management 1.6 Elect Director J. Michael Stice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VEECO INSTRUMENTS INC. Ticker: VECO Security ID: 922417100 Meeting Date: DEC 10, 2013 Meeting Type: Annual Record Date: OCT 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger D. McDaniel For For Management 1.2 Elect Director John R. Peeler For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management VEECO INSTRUMENTS INC. Ticker: VECO Security ID: 922417100 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon Hunter For For Management 1.2 Elect Director Peter J. Simone For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharilyn S. Gasaway For For Management 1.2 Elect Director Alan W. Kosloff For For Management 1.3 Elect Director Jerry W. Walton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: 948626106 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond Debbane For Withhold Management 1.2 Elect Director Cynthia Elkins For For Management 1.3 Elect Director Jonas M. Fajgenbaum For Withhold Management 2.1 Elect Director James R. Chambers For Withhold Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation END NPX REPORT Scout Low Duration Bond Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 The Scout Low Duration Bond Fund series of the Scout Funds held no securities during the period covered by this report for which there was a security holder vote.Accordingly, there are no proxy votes to report. Scout Core Bond Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 The Scout Core Bond Fund series of the Scout Funds held no securities during the period covered by this report for which there was a security holder vote.Accordingly, there are no proxy votes to report. Scout Core Plus Bond Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 The Scout Core Plus Bond Fund series of the Scout Funds held no securities during the period covered by this report for which there was a security holder vote.Accordingly, there are no proxy votes to report. Scout Unconstrained Bond Fund series of the Scout Funds proxy voting record for 7/1/13 to 6/30/14 The Scout Unconstrained Bond Fund series of the Scout Funds held no securities during the period covered by this report for which there was a security holder vote.Accordingly, there are no proxy votes to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Scout Funds /s/ Andrew J. Iseman Andrew J. Iseman President, Chief Executive Officer August 15, 2014
